                Case 13-08077             Doc 105   Filed 02/12/19 Entered 02/12/19 13:24:16        Desc Main
                                                     Document     Page 1 of 42




1A
 101-7-TDR
 /2010
 /2009
 2ems Inc.
                                                UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF ILLINOIS
                                                        EASTERN DIVISION


              In Re:                                         §
                                                             §
              ALI ALFOROOKH                                  §     Case No. 13-08077-7
                                                             §
                                  Debtor                     §

                              CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                              REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                              ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                      Frances Gecker, Trustee, chapter 7 trustee, submits this Final Account, Certification that
              the Estate has been Fully Administered and Application to be Discharged.

                      1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
              and, if applicable, any order of the Court modifying the Final Report. The case is fully
              administered and all assets and funds which have come under the trustee’s control in this case
              have been properly accounted for as provided by law. The trustee hereby requests to be
              discharged from further duties as a trustee.

                     2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
              discharged without payment, and expenses of administration is provided below:


              Assets Abandoned: 59,050.00                           Assets Exempt: 2,400.00
              (Without deducting any secured claims)

              Total Distributions to Claimants: 1,544,222.26        Claims Discharged
                                                                    Without Payment: 1,943,958.55

              Total Expenses of Administration: 2,145,932.23


                      3) Total gross receipts of $ 3,690,154.49 (see Exhibit 1), minus funds paid to the debtor
              and third parties of $ 0.00 (see Exhibit 2), yielded net receipts of $ 3,690,154.49 from the
              liquidation of the property of the estate, which was distributed as follows:




         UST Form 101-7-TDR (10/1/2010) (Page: 1)
            Case 13-08077             Doc 105     Filed 02/12/19 Entered 02/12/19 13:24:16            Desc Main
                                                   Document     Page 2 of 42




                                                  CLAIMS            CLAIMS                CLAIMS                 CLAIMS
                                                SCHEDULED          ASSERTED              ALLOWED                  PAID



SECURED CLAIMS
(from Exhibit 3)                                        $ 0.00      $ 2,261,653.84        $ 2,261,653.84        $ 1,544,222.26

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                         NA         1,125,496.52          1,125,496.52            940,176.72

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                 NA         1,261,711.65          1,211,069.25          1,205,755.51

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                           233,288.00         736,241.64             736,241.64                  0.00

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                              43,605.17        1,259,018.04          1,205,829.39                  0.00

TOTAL DISBURSEMENTS                               $ 276,893.17      $ 6,644,121.69        $ 6,540,290.64        $ 3,690,154.49


                 4) This case was originally filed under chapteron 02/28/2013 , and it was converted to
          chapter 7 on 08/07/2014 . The case was pending for 52 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 10/30/2018                        By:/s/Frances Gecker, Trustee
                                                                               Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
            Case 13-08077             Doc 105   Filed 02/12/19 Entered 02/12/19 13:24:16   Desc Main
                                                 Document     Page 3 of 42




                                                      EXHIBITS TO
                                                    FINAL ACCOUNT


           EXHIBIT 1 – GROSS RECEIPTS

                          DESCRIPTION                           UNIFORM                         $ AMOUNT
                                                               TRAN. CODE1                      RECEIVED

Real Estate - 11174 S. Columbus Drive, Worth                     1110-000                              300,000.00

Real Estate - 4525 SOUTHWEST HGWY
                                                                 1110-000                              176,000.00

 VEHICLES - 2003 HUMMER                                          1129-000                                8,800.00

 JANESVILLE BUILDING LLC                                         1210-000                          2,300,000.00

BANK ACCOUNTS - BRIDGEVIEW BANK
XXX-0001                                                         1229-000                                5,335.40

BANK ACCOUNTS - BRIDGEVIEW BANK
XXX-1801                                                         1229-000                                1,187.94

BANK ACCOUNTS - BRIDGEVIEW BANK
XXX-2601                                                         1229-000                                6,639.71

BANK ACCOUNTS - BRIDGEVIEW BANK
XXX-7601                                                         1229-000                                4,675.74

BANK ACCOUNTS - BRIDGEVIEW BANK
XXX-8401                                                         1229-000                                  921.07

BANK ACCOUNTS - BRIDGEVIEW BANK
XXX-9201                                                         1229-000                                9,188.82




     UST Form 101-7-TDR (10/1/2010) (Page: 3)
              Case 13-08077             Doc 105        Filed 02/12/19 Entered 02/12/19 13:24:16                   Desc Main
                                                        Document     Page 4 of 42




                            DESCRIPTION                                    UNIFORM                                         $ AMOUNT
                                                                          TRAN. CODE1                                      RECEIVED

BANK ACCOUNTS - LEADERS BANK
ACCOUNT                                                                       1229-000                                         24,968.37

BANK ACCOUNTS - LEADERS BANK
ACCOUNT                                                                       1229-000                                           1,042.71

    NICOR GAS                                                                 1229-000                                           3,166.00

    FUNDS that belong to A&F Enterprises                                      1280-000                                                0.00

FUNDS IN DEBTOR IN POSSESSION BANK
ACCOUNT - TRANSFER OF BANK
ACCOUNT FROM CHAPTER 11 TO 7                                                  1290-000                                        848,228.73

TOTAL GROSS RECEIPTS                                                                                                       $ 3,690,154.49
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


             EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                    PAYEE                                       DESCRIPTION                            UNIFORM             $ AMOUNT
                                                                                                      TRAN. CODE              PAID

NA                                                                                                       NA                           NA

TOTAL FUNDS PAID TO DEBTOR &                                                                                                        $ NA
THIRD PARTIES


             EXHIBIT 3 – SECURED CLAIMS

                                                  UNIFORM        CLAIMS
                                                                                    CLAIMS                CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.      SCHEDULED                                                    CLAIMS PAID
                                                                                   ASSERTED              ALLOWED
                                                   CODE      (from Form 6D)

              INLAND BANK AND
22            TRUST                               4110-000                NA             262,633.41           262,633.41              0.00


17            MID AMERICA BANK                    4110-000               0.00         1,358,312.27         1,358,312.27       1,265,758.57




       UST Form 101-7-TDR (10/1/2010) (Page: 4)
              Case 13-08077            Doc 105        Filed 02/12/19 Entered 02/12/19 13:24:16              Desc Main
                                                       Document     Page 5 of 42




                                                 UNIFORM         CLAIMS
                                                                                   CLAIMS            CLAIMS
CLAIM NO.              CLAIMANT                   TRAN.       SCHEDULED                                               CLAIMS PAID
                                                                                  ASSERTED          ALLOWED
                                                  CODE       (from Form 6D)

              SUNTRUST MORTGAGE
              F/K/A CRESTAR
7             MORTGAGE                           4110-000                 NA          362,244.47        362,244.47               0.00


              THE REBIC
              CORPORATION                        4110-000                 NA            10,035.73         10,035.73        10,035.73


              U. S. BANK NATIONAL
19            ASSOC                              4110-000                 NA          243,427.96        243,427.96        243,427.96


              ST. LOUIS MO 5324 INC.             4220-000                 NA            25,000.00         25,000.00        25,000.00

TOTAL SECURED CLAIMS                                                    $ 0.00     $ 2,261,653.84    $ 2,261,653.84    $ 1,544,222.26


              EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

                                          UNIFORM
                                                              CLAIMS              CLAIMS             CLAIMS
               PAYEE                       TRAN.                                                                      CLAIMS PAID
                                                            SCHEDULED            ASSERTED           ALLOWED
                                           CODE

FRANCES GECKER                             2100-000                     NA            86,312.79          86,312.79         86,312.79


Frances Gecker                             2200-000                     NA                  0.00              0.00               0.00


ARTHUR B. LEVINE COMPANY                   2300-000                     NA               496.26             496.26            496.26


INTERNATIONAL SURETIES LTD.                2300-000                     NA               590.51             590.51            590.51


AMERICAN FAMILY INSURANCE                  2420-000                     NA             3,445.19           3,445.19           3,445.19


SECRETARY OF STATE                         2420-000                     NA                95.00              95.00              95.00


Survey Cost                                2420-000                     NA             2,600.00           2,600.00           2,600.00




      UST Form 101-7-TDR (10/1/2010) (Page: 5)
             Case 13-08077             Doc 105        Filed 02/12/19 Entered 02/12/19 13:24:16     Desc Main
                                                       Document     Page 6 of 42




                                          UNIFORM
                                                           CLAIMS          CLAIMS          CLAIMS
                PAYEE                      TRAN.                                                            CLAIMS PAID
                                                         SCHEDULED        ASSERTED        ALLOWED
                                           CODE

Chicago Title & Trust Co.                  2500-000                  NA        3,142.00          3,142.00         3,142.00


City of Worth, Dept. of Water              2500-000                  NA           95.76            95.76             95.76


Closing Costs                              2500-000                  NA        3,399.00          3,399.00         3,399.00


M.G.R. Title Services                      2500-000                  NA          235.00           235.00            235.00


MISC. CLOSING COSTS                        2500-000                  NA        3,352.00          3,352.00         3,352.00


SURVEY FEE                                 2500-000                  NA        1,800.00          1,800.00         1,800.00


TITLE SERVICES                             2500-000                  NA          450.00           450.00            450.00


Water Certification                        2500-000                  NA          350.00           350.00            350.00


Bank of New York Mellon                    2600-000                  NA        1,256.84          1,256.84         1,256.84


IHOP FRANCHISING, LLC                      2600-000                  NA      447,019.00      447,019.00         295,403.85


The Bank of New York Mellon                2600-000                  NA        3,998.27          3,998.27         3,998.27


2014 R.E. TAXES                            2820-000                  NA       12,066.13       12,066.13          12,066.13


2015 R.E. TAXES                            2820-000                  NA        6,685.04          6,685.04         6,685.04


Cook County Collector                      2820-000                  NA        6,485.70          6,485.70         6,485.70


COOK COUNTY TREASURER                      2820-000                  NA       42,546.19       42,546.19          42,546.19


County Transfer Tax                        2820-000                  NA        6,900.00          6,900.00         6,900.00


Real Estate Tax Prorations                 2820-000                  NA        7,788.99          7,788.99         7,788.99




      UST Form 101-7-TDR (10/1/2010) (Page: 6)
               Case 13-08077             Doc 105        Filed 02/12/19 Entered 02/12/19 13:24:16     Desc Main
                                                         Document     Page 7 of 42




                                            UNIFORM
                                                             CLAIMS          CLAIMS           CLAIMS
                 PAYEE                       TRAN.                                                            CLAIMS PAID
                                                           SCHEDULED        ASSERTED         ALLOWED
                                             CODE

Rock County Treasurer                        2820-000                  NA        31,084.39        31,084.39        31,084.39


Tax Pro-rations                              2820-000                  NA        24,395.93        24,395.93        24,395.93


UNITED STATES TRUSTEE                        2950-000                  NA         6,500.00         6,500.00          6,500.00


FRANKGECKER LLP                              3110-000                  NA      133,925.50       133,925.50        108,817.64


FRANKGECKER LLP                              3120-000                  NA         1,280.50         1,280.50          1,025.16


ALAN D. LASKO & ASSOCIATES
P. C.                                        3410-000                  NA      247,135.60       247,135.60        239,503.58


ALAN D. LASKO & ASSOCIATES
P. C.                                        3420-000                  NA         2,390.34         2,390.34          2,291.41


CHICAGO REAL ESTATE
RESOURCES                                    3510-000                  NA        23,800.00        23,800.00        23,800.00


CHICAGO REAL ESTATE
RESOURCES                                    3991-000                  NA        12,074.59        12,074.59        12,074.59


TAX FIELD                                    3991-000                  NA         1,800.00         1,800.00          1,189.50

TOTAL CHAPTER 7 ADMIN. FEES                                         $ NA    $ 1,125,496.52   $ 1,125,496.52      $ 940,176.72
AND CHARGES



              EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES




        UST Form 101-7-TDR (10/1/2010) (Page: 7)
               Case 13-08077             Doc 105        Filed 02/12/19 Entered 02/12/19 13:24:16     Desc Main
                                                         Document     Page 8 of 42




                                            UNIFORM
                                                             CLAIMS          CLAIMS          CLAIMS
                 PAYEE                       TRAN.                                                            CLAIMS PAID
                                                           SCHEDULED        ASSERTED        ALLOWED
                                             CODE

Prior Chapter Trustee Compensation:
Frances Gecker                               6101-002                  NA      111,402.00      111,402.00         111,402.00


Prior Chapter Attorney for Trustee
Fees (Trustee Firm):
FRANKGECKER LLP                              6110-000                  NA      179,753.50      179,753.50         179,753.50


Prior Chapter Attorney for Trustee
Expenses (Trustee Firm):
FRANKGECKER LLP                              6120-000                  NA        1,677.42          1,677.42         1,677.42


Prior Chapter Attorney for
Trustee/DIP Fees (Other Firm):
MUCH SHELIST                                 6210-000                  NA       71,583.13       71,583.13          71,583.13


Prior Chapter Attorney for
Trustee/DIP Fees (Other Firm):
NEAL WOLFE                                   6210-000                  NA      276,514.68      276,514.68         276,514.68


Prior Chapter Attorney for
Trustee/DIP Fees (Other Firm):
O'ROURKE                                     6210-000                  NA      124,151.57      124,151.57         124,151.57


Prior Chapter Accountant for Trustee
Fees (Trustee Firm): TAX FIELD               6310-000                  NA        1,800.00          1,800.00             0.00


Prior Chapter Accountant for
Trustee/DIP Fees (Other Firm):
ALAN D. LASKO & ASSOCIATES
P. C.                                        6410-000                  NA       41,780.45       41,780.45          41,780.45




        UST Form 101-7-TDR (10/1/2010) (Page: 8)
               Case 13-08077             Doc 105        Filed 02/12/19 Entered 02/12/19 13:24:16     Desc Main
                                                         Document     Page 9 of 42




                                            UNIFORM
                                                             CLAIMS          CLAIMS          CLAIMS
                 PAYEE                       TRAN.                                                            CLAIMS PAID
                                                           SCHEDULED        ASSERTED        ALLOWED
                                             CODE

Prior Chapter Accountant for
Trustee/DIP Fees (Other Firm):
GRIECO                                       6410-000                  NA      257,996.82      257,996.82         257,996.82


Prior Chapter Accountant for
Trustee/DIP Expenses (Other Firm):
ALAN D. LASKO & ASSOCIATES
P. C.                                        6420-000                  NA           36.88            36.88             36.88


Other Prior Chapter Professional
Fees: HIGH RIDGE PARTNERS                    6700-000                  NA      115,580.50      115,580.50         115,580.50


Other Prior Chapter Professional
Expenses: HIGH RIDGE
PARTNERS                                     6710-000                  NA        1,877.47          1,877.47         1,877.47


Prior Chapter Income Taxes - Internal
Revenue Service: INTERNAL
REVENUE SERVICE                              6810-000                  NA          215.38           215.38            215.38


Prior Chapter Income Taxes - Internal
Revenue Service: UNITED STATES
TREASURY                                     6810-000                  NA       19,866.32       19,866.32          19,866.32


Prior Chapter Income Taxes - Internal
Revenue Service: UNITED STATES
TREASURY                                     6810-001                  NA        3,513.74          3,513.74             0.00


Prior Chapter Other State or Local
Taxes: ILLINOIS DEPARTMENT
OF REVENUE                                   6820-000                  NA          106.05           106.05            106.05




        UST Form 101-7-TDR (10/1/2010) (Page: 9)
              Case 13-08077             Doc 105         Filed 02/12/19 Entered 02/12/19 13:24:16             Desc Main
                                                        Document      Page 10 of 42




                                           UNIFORM
                                                                CLAIMS            CLAIMS              CLAIMS
                PAYEE                       TRAN.                                                                      CLAIMS PAID
                                                              SCHEDULED          ASSERTED            ALLOWED
                                            CODE

Prior Chapter Other State or Local
Taxes: WISCONSIN DEPARTMENT
OF REVENUE                                  6820-000                      NA          53,855.74            3,213.34           3,213.34

TOTAL PRIOR CHAPTER ADMIN.                                             $ NA      $ 1,261,711.65      $ 1,211,069.25     $ 1,205,755.51
FEES AND CHARGES



             EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                                  CLAIMS            CLAIMS
                                                   UNIFORM
                                                                SCHEDULED          ASSERTED           CLAIMS
CLAIM NO.               CLAIMANT                    TRAN.                                                              CLAIMS PAID
                                                                 (from Form      (from Proofs of     ALLOWED
                                                    CODE
                                                                     6E)             Claim)

40            MONDER MANNA                         5300-000                NA             4,804.16          4,804.16              0.00


41            MONDER MANNA                         5300-000                NA           47,256.60         47,256.60               0.00


42            MONDER MANNA                         5300-000                NA             1,202.22          1,202.22              0.00


              DEPARTMENT OF THE
4             TREASURY                             5800-000         222,101.00         201,303.62        201,303.62               0.00


              ILLINOIS DEPARTMENT
10            OF REVENUE                           5800-000                NA           11,185.00         11,185.00               0.00


              ILLINOIS DEPARTMENT
11            OF REVENUE                           5800-000                NA           12,548.48         12,548.48               0.00


              ILLINOIS DEPARTMENT
12            OF REVENUE                           5800-000                NA             6,430.00          6,430.00              0.00


              ILLINOIS DEPARTMENT
13            OF REVENUE                           5800-000                NA             7,302.00          7,302.00              0.00




       UST Form 101-7-TDR (10/1/2010) (Page: 10)
            Case 13-08077             Doc 105         Filed 02/12/19 Entered 02/12/19 13:24:16        Desc Main
                                                      Document      Page 11 of 42




                                                              CLAIMS            CLAIMS
                                                 UNIFORM
                                                            SCHEDULED          ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                    TRAN.                                                         CLAIMS PAID
                                                             (from Form      (from Proofs of     ALLOWED
                                                  CODE
                                                                 6E)             Claim)

            ILLINOIS DEPARTMENT
28          OF REVENUE                           5800-000        11,187.00            8,434.90       8,434.90            0.00


            ILLINOIS DEPARTMENT
29          OF REVENUE                           5800-000              NA               228.38        228.38             0.00


            ILLINOIS DEPARTMENT
30          OF REVENUE                           5800-000              NA             1,467.88       1,467.88            0.00


            ILLINOIS DEPARTMENT
31          OF REVENUE                           5800-000              NA             1,460.84       1,460.84            0.00


            ILLINOIS DEPARTMENT
32          OF REVENUE                           5800-000              NA             8,664.85       8,664.85            0.00


            ILLINOIS DEPARTMENT
33          OF REVENUE                           5800-000              NA               179.56        179.56             0.00


            ILLINOIS DEPARTMENT
34          OF REVENUE                           5800-000              NA             7,634.74       7,634.74            0.00


            ILLINOIS DEPARTMENT
35          OF REVENUE                           5800-000              NA             6,814.54       6,814.54            0.00


            ILLINOIS DEPARTMENT
36          OF REVENUE                           5800-000              NA           10,164.15       10,164.15            0.00


            ILLINOIS DEPARTMENT
37          OF REVENUE                           5800-000              NA           10,854.64       10,854.64            0.00


            ILLINOIS DEPARTMENT
8           OF REVENUE                           5800-000              NA           15,836.00       15,836.00            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 11)
            Case 13-08077             Doc 105         Filed 02/12/19 Entered 02/12/19 13:24:16          Desc Main
                                                      Document      Page 12 of 42




                                                              CLAIMS             CLAIMS
                                                 UNIFORM
                                                            SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                    TRAN.                                                           CLAIMS PAID
                                                             (from Form       (from Proofs of     ALLOWED
                                                  CODE
                                                                 6E)              Claim)

            ILLINOIS DEPARTMENT
9           OF REVENUE                           5800-000               NA             6,260.00        6,260.00            0.00


            WISCONSIN
            DEPARTMENT OF
47          REVENUE                              5800-000               NA          202,149.20      202,149.20             0.00


            WISCONSIN
            DEPARTMENT OF
6           REVENUE                              5800-000               NA          164,059.88      164,059.88             0.00

TOTAL PRIORITY UNSECURED                                       $ 233,288.00       $ 736,241.64     $ 736,241.64           $ 0.00
CLAIMS



            EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                              CLAIMS             CLAIMS
                                                 UNIFORM
                                                            SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                    TRAN.                                                           CLAIMS PAID
                                                             (from Form       (from Proofs of     ALLOWED
                                                  CODE
                                                                 6F)              Claim)

            BOURAXIS PROPERTIES                                        0.00                 NA              NA             0.00


            DWD (PLAINTIFF IN WI
            WORKER'S COMP CASE)                                    1,887.52                 NA              NA             0.00


            KAMELI LAW GROUP                                           0.00                 NA              NA             0.00


            MACH PROPERTIES                                            0.00                 NA              NA             0.00


            MCLANE FOODSERVICE,
            INC.                                                       0.00                 NA              NA             0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 12)
             Case 13-08077             Doc 105         Filed 02/12/19 Entered 02/12/19 13:24:16        Desc Main
                                                       Document      Page 13 of 42




                                                               CLAIMS            CLAIMS
                                                  UNIFORM
                                                             SCHEDULED          ASSERTED           CLAIMS
CLAIM NO.              CLAIMANT                    TRAN.                                                         CLAIMS PAID
                                                              (from Form      (from Proofs of     ALLOWED
                                                   CODE
                                                                  6F)             Claim)

             VAN EERDEN FOOD
             SERVICE                                                   0.00                 NA              NA            0.00


             A-1 RESTAURANT
38           EQUIPMENT                            7100-000             NA              3,056.14       3,056.14            0.00


39           A-1 SERVICES INC                     7100-000             NA              4,363.96       4,363.96            0.00


             AMERICAN EXPRESS
5            CENTURION BANK                       7100-000             NA              6,025.00       6,025.00            0.00


             DEPARTMENT OF THE
4U           TREASURY                             7100-000             NA            47,697.24       47,697.24            0.00


21U          IHOP FRANCHISING, LLC                7100-000             0.00         943,082.00      943,082.00            0.00


             ILLINOIS BELL
26           TELEPHONE COMPANY                    7100-000             NA                163.67         163.67            0.00


             ILLINOIS DEPARTMENT
10U          OF REVENUE                           7100-000             NA                507.54         507.54            0.00


             ILLINOIS DEPARTMENT
11U          OF REVENUE                           7100-000             NA                289.00         289.00            0.00


             ILLINOIS DEPARTMENT
12U          OF REVENUE                           7100-000             NA                208.52         208.52            0.00


             ILLINOIS DEPARTMENT
13U          OF REVENUE                           7100-000             NA                690.52         690.52            0.00




      UST Form 101-7-TDR (10/1/2010) (Page: 13)
            Case 13-08077             Doc 105         Filed 02/12/19 Entered 02/12/19 13:24:16      Desc Main
                                                      Document      Page 14 of 42




                                                              CLAIMS          CLAIMS
                                                 UNIFORM
                                                            SCHEDULED        ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                    TRAN.                                                         CLAIMS PAID
                                                             (from Form    (from Proofs of     ALLOWED
                                                  CODE
                                                                 6F)           Claim)

            ILLINOIS DEPARTMENT
14          OF REVENUE                           7100-000             NA              114.76             0.00            0.00


            ILLINOIS DEPARTMENT
15          OF REVENUE                           7100-000             NA              316.32             0.00            0.00


            ILLINOIS DEPARTMENT
16          OF REVENUE                           7100-000             NA              189.76        189.76               0.00


            ILLINOIS DEPARTMENT
8U          OF REVENUE                           7100-000             NA            1,833.60       1,833.60              0.00


            ILLINOIS DEPARTMENT
9U          OF REVENUE                           7100-000             NA              180.20        180.20               0.00


24          LAWN EXPERTS                         7100-000             NA            2,520.00       2,520.00              0.00


            LAWNBOYZ
23          LANDSCAPING                          7100-000             NA            4,915.00       4,915.00              0.00


18          PA DADY & GARDNER                    7100-000             NA            4,740.00       4,740.00              0.00


            QUANTUM3 GROUP LLC
1           AS AGENT FOR                         7100-000             NA              111.00        111.00               0.00


            QUANTUM3 GROUP LLC
2           AS AGENT FOR                         7100-000             NA               25.00         25.00               0.00


            QUANTUM3 GROUP LLC
3           AS AGENT FOR                         7100-000             NA              185.00        185.00               0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 14)
             Case 13-08077             Doc 105         Filed 02/12/19 Entered 02/12/19 13:24:16           Desc Main
                                                       Document      Page 15 of 42




                                                               CLAIMS             CLAIMS
                                                  UNIFORM
                                                             SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.              CLAIMANT                    TRAN.                                                            CLAIMS PAID
                                                              (from Form       (from Proofs of     ALLOWED
                                                   CODE
                                                                  6F)              Claim)

             U. S. BANK NATIONAL
19U          ASSOC                                7100-000               NA           72,222.33         72,222.33            0.00


             WAGE AND HOUR
20           ADMINISTATOR                         7100-000               NA           52,757.57         52,757.57            0.00


             WAGE AND HOUR
25           ADMINISTATOR                         7100-000               NA           52,757.57              0.00            0.00


27           WIL-KIL PEST CONTROL                 7100-000               NA               348.25           348.25            0.00


             WISCONSIN
             DEPARTMENT OF
47U          REVENUE                              7100-000               NA           36,597.22         36,597.22            0.00


             WISCONSIN
             DEPARTMENT OF
6U           REVENUE                              7100-000        41,717.65           23,120.87         23,120.87            0.00

TOTAL GENERAL UNSECURED                                          $ 43,605.17     $ 1,259,018.04    $ 1,205,829.39           $ 0.00
CLAIMS




      UST Form 101-7-TDR (10/1/2010) (Page: 15)
                                                                                                                                                                                                    Page:       1
                                      Case 13-08077            Doc 105      Filed 02/12/19 Entered 02/12/19 13:24:16                                     Desc Main
                                                                                        FORM 1
                                                                            Document
                                                                   INDIVIDUAL             PageRECORD
                                                                              ESTATE PROPERTY  16 of 42
                                                                                                      AND REPORT
                                                                                               ASSET CASES
                                                                                                                                                                                                        Exhibit 8
Case No:             13-08077-7                      DRC           Judge:        Donald R Cassling                            Trustee Name:                      Frances Gecker, Trustee
Case Name:           ALI ALFOROOKH                                                                                            Date Filed (f) or Converted (c):   08/07/2014 (c)
                                                                                                                              341(a) Meeting Date:               04/04/2013
For Period Ending:   10/30/2018                                                                                               Claims Bar Date:                   01/02/2015


                                  1                                             2                            3                             4                          5                             6

                         Asset Description                                    Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                       Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                              Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                        Exemptions,                                                                               Assets
                                                                                                      and Other Costs)

  1. Real Estate - 4525 SOUTHWEST HGWY                                               Unknown                     114,146.00                                               176,000.00                          FA
  2. Real Estate - 11174 S. Columbus Drive, Worth                                   310,000.00                         0.00                                               300,000.00                          FA
  3. Void - Chapter 11 Asset                                                                0.00                       N/A                                                        0.00                        FA

     Real Estate - family home Ramallah, West Bank
     7.7% interest in property
  4. Void - Chapter 11 Asset                                                                0.00                       N/A                                                        0.00                        FA

     Real Estate - Vacant Lot Ramallah, West Bank 9% interest in
     property.
  5. Void - Chapter 11 Asset                                                                0.00                       N/A                                                        0.00                        FA

     Cash - Scheduled value - $2,000.00
  6. BANK ACCOUNTS - BRIDGEVIEW BANK XXX-0001                                         8,215.98                         0.00                                                 5,335.40                          FA
  7. BANK ACCOUNTS - BRIDGEVIEW BANK XXX-2601                                         6,203.32                         0.00                                                 6,639.71                          FA
  8. BANK ACCOUNTS - BRIDGEVIEW BANK XXX-8401                                             644.36                       0.00                                                    921.07                         FA
  9. BANK ACCOUNTS - BRIDGEVIEW BANK XXX-1801                                         8,380.96                         0.00                                                 1,187.94                          FA
 10. BANK ACCOUNTS - BRIDGEVIEW BANK XXX-7601                                        22,412.32                         0.00                                                 4,675.74                          FA
 11. BANK ACCOUNTS - BRIDGEVIEW BANK XXX-9201 (u)                                    11,949.82                         0.00                                                 9,188.82                          FA
 12. Void - Chapter 11 Asset ARAB BANK - xxx-1570                                         750.00                       0.00                                                       0.00                        FA

     BANK ACCOUNTS ($750.00).
 13. Void - Chapter 11 Asset - HOUSEHOLD GOODS                                              0.00                       N/A                                                        0.00                        FA

     Household Goods - Scheduled value of $50,000.00
 14. Void - Chapter 11 Asset - FARMERS NEW LIFE INS.                                        0.00                       N/A                                                        0.00                        FA

     INTEREST IN INSURANCE POLICIES - FARMERS NEW
     LIFE




      UST Form 101-7-TDR (10/1/2010) (Page: 16)
                                                                                                                                                                                                Page:       2
                                         Case 13-08077       Doc 105       Filed 02/12/19 Entered 02/12/19 13:24:16                                  Desc Main
                                                                                       FORM 1
                                                                           Document
                                                                  INDIVIDUAL             PageRECORD
                                                                             ESTATE PROPERTY  17 of 42
                                                                                                     AND REPORT
                                                                                            ASSET CASES
                                                                                                                                                                                                    Exhibit 8
Case No:                13-08077-7                  DRC           Judge:        Donald R Cassling                         Trustee Name:                      Frances Gecker, Trustee
Case Name:              ALI ALFOROOKH                                                                                     Date Filed (f) or Converted (c):   08/07/2014 (c)
                                                                                                                          341(a) Meeting Date:               04/04/2013
For Period Ending:      10/30/2018                                                                                        Claims Bar Date:                   01/02/2015


                                     1                                         2                          3                            4                          5                             6

                         Asset Description                                   Petition/              Est Net Value              Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                      Unscheduled          (Value Determined by              Abandoned                  Received by                Administered (FA)/
                                                                             Values              Trustee, Less Liens,             OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                     Exemptions,                                                                              Assets
                                                                                                   and Other Costs)

 15. Void - Chapter 11 Asset - (STOCK) SOLE SHAREHOLDER -                                0.00                      N/A                                                        0.00                        FA
     WESTCHESTER

     Sole Shareholder in Westchester Enterprise, Inc.
     IHOP Restaurant
     1137 S. Mannheim Road
     Westchester, IL 60154
 16. Void - Chapter 11 Asset - TYPO ERROR (u)                                            0.00                      N/A                                                        0.00                        FA

     Entered in Error
 17. Void - Chapter 11 Asset - TYPO ERROR (u)                                            0.00                      N/A                                                        0.00                        FA

     Entered in Error
 18. Void - Chapter 11 Asset - TYPO ERROR (u)                                            0.00                      N/A                                                        0.00                        FA

     Entered in Error
 19. Void - Chapter 11 Asset - TYPO ERROR (u)                                            0.00                      N/A                                                        0.00                        FA

     Entered in Error
 20. Void - Chapter 11 Asset - ACCOUNTS RECEIVABLE                                       0.00                      N/A                                                        0.00                        FA

     Monthly amounts due from business sales - Scheduled $5,800
 21. Void - Chapter 11 Asset - CONTINGENT CLAIMS                                         0.00                      N/A                                                        0.00                        FA

     OTHER CONTINGENT CLAIMS - Schedules state - "See
     Global Notes"
 22. Void - Chapter 11 Asset - FRANCHISE RIGHTS                                          0.00                      N/A                                                        0.00                        FA

     Rights and interests under Franchise Agreements,
     Leases and Other Ancillary Documents with
     International House of Pancakes, Inc. for IHOP
     Store Nos. 5412, 2011, 5405, 5422, 5455, 5434 and
     5428.
 23. VEHICLES - 2003 HUMMER                                                        15,000.00                       0.00                                                8,800.00                           FA




      UST Form 101-7-TDR (10/1/2010) (Page: 17)
                                                                                                                                                                                                  Page:       3
                                          Case 13-08077            Doc 105    Filed 02/12/19 Entered 02/12/19 13:24:16                                 Desc Main
                                                                                          FORM 1
                                                                              Document
                                                                     INDIVIDUAL             PageRECORD
                                                                                ESTATE PROPERTY  18 of 42
                                                                                                        AND REPORT
                                                                                              ASSET CASES
                                                                                                                                                                                                      Exhibit 8
Case No:             13-08077-7                       DRC           Judge:        Donald R Cassling                         Trustee Name:                      Frances Gecker, Trustee
Case Name:           ALI ALFOROOKH                                                                                          Date Filed (f) or Converted (c):   08/07/2014 (c)
                                                                                                                            341(a) Meeting Date:               04/04/2013
For Period Ending:   10/30/2018                                                                                             Claims Bar Date:                   01/02/2015


                                  1                                              2                          3                            4                          5                             6

                         Asset Description                                     Petition/              Est Net Value              Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                        Unscheduled          (Value Determined by              Abandoned                  Received by                Administered (FA)/
                                                                               Values              Trustee, Less Liens,             OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                       Exemptions,                                                                              Assets
                                                                                                     and Other Costs)

 24. Void - Chapter 11 Asset - OFFICE EQUIPMENT                                            0.00                      N/A                                                        0.00                        FA

     Office equipment, furnishings, supplies - Scheduled at $500
 25. Void - Chapter 11 Asset - RESTAURANT EQUIPMENT -                                      0.00                      N/A                                                        0.00                        FA
     UNKNOWN VALUE

     MACHINERY - VARIOUS RESTAURANT EQUIPMENT
 26. JANESVILLE BUILDING LLC (u)                                                           0.00             2,300,000.00                                             2,300,000.00                           FA

     3000 Deerfield Dr., Janesville, IL
 27. BANK ACCOUNTS - LEADERS BANK ACCOUNT (u)                                              0.00                 24,968.37                                               24,968.37                           FA

     Leaders Bank Account
 28. BANK ACCOUNTS - LEADERS BANK ACCOUNT (u)                                              0.00                  1,042.71                                                1,042.71                           FA

     Leaders Bank Account
 29. NICOR GAS (u)                                                                         0.00                  3,166.00                                                3,166.00                           FA
 30. Void - Chapter 11 Asset - (STOCK) SOLE SHAREHOLDER -                                  0.00                      N/A                                                        0.00                        FA
     A&F ENTERPRISES

     Sole Shareholder in A & F Enterprises, Inc. II
     IHOP Restaurant
     6501 W. North Avenue
     Oak Park, IL 60302
 31. Void - Chapter 11 Asset - (STOCK) SOLE SHAREHOLDER -                                  0.00                      N/A                                                        0.00                        FA
     SABAH

     Sole Shareholder in Sabah Restaurant, Inc.
     IHOP Restaurant
     101 S. Randall Road
     Elgin, IL 60123




      UST Form 101-7-TDR (10/1/2010) (Page: 18)
                                                                                                                                                                                         Page:       4
                                          Case 13-08077   Doc 105    Filed 02/12/19 Entered 02/12/19 13:24:16                                 Desc Main
                                                                                 FORM 1
                                                                     Document
                                                            INDIVIDUAL             PageRECORD
                                                                       ESTATE PROPERTY  19 of 42
                                                                                               AND REPORT
                                                                                      ASSET CASES
                                                                                                                                                                                             Exhibit 8
Case No:             13-08077-7                     DRC     Judge:        Donald R Cassling                        Trustee Name:                      Frances Gecker, Trustee
Case Name:           ALI ALFOROOKH                                                                                 Date Filed (f) or Converted (c):   08/07/2014 (c)
                                                                                                                   341(a) Meeting Date:               04/04/2013
For Period Ending:   10/30/2018                                                                                    Claims Bar Date:                   01/02/2015


                                  1                                      2                          3                           4                          5                             6

                         Asset Description                             Petition/              Est Net Value             Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                Unscheduled          (Value Determined by             Abandoned                  Received by                Administered (FA)/
                                                                       Values              Trustee, Less Liens,            OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                               Exemptions,                                                                             Assets
                                                                                             and Other Costs)

 32. Void - Chapter 11 Asset - (STOCK) SOLE SHAREHOLDER -                          0.00                      N/A                                                       0.00                        FA
     ELHAM

     Sole Shareholder in Elham, Inc.
     IHOP Restaurant
     4228 W. Elm Street
     McHenry, IL 60050
 33. Void - Chapter 11 Asset - (STOCK) SOLE SHAREHOLDER -                          0.00                      N/A                                                       0.00                        FA
     ABUBECKER

     Sole Shareholder in AbuBecker, Inc.
     IHOP Restaurant
     2455 Augusta Way
     Aurora, IL 60506
 34. Void - Chapter 11 Asset - (STOCK) SOLE SHAREHOLDER -                          0.00                      N/A                                                       0.00                        FA
     AEE ENTERPRISES

     Sole Shareholder in AEE Enterprises, Inc.
     IHOP Restaurant
     583 South Route 59
     Aurora, IL 60504
 35. Void - Chapter 11 Asset - (STOCK) SOLE SHAREHOLDER -                          0.00                      N/A                                                       0.00                        FA
     FATMA ENTERPRISES

     Sole Shareholder in Fatma Enterprises, Inc.
     IHOP Restaurant
     194 South Bolingbrook Drive
     Bolingbrook, IL 60440
 36. Void - Chapter 11 Asset - (STOCK) SOLE SHAREHOLDER -                          0.00                      N/A                                                       0.00                        FA
     HALIMA I, INC.

     Sole Shareholder in Halima I, Inc.
     IHOP Restaurant
     1444 N. Larkin Avenue
     Joliet, IL 60435




      UST Form 101-7-TDR (10/1/2010) (Page: 19)
                                                                                                                                                                                            Page:       5
                                         Case 13-08077        Doc 105    Filed 02/12/19 Entered 02/12/19 13:24:16                                Desc Main
                                                                                     FORM 1
                                                                         Document
                                                                INDIVIDUAL             PageRECORD
                                                                           ESTATE PROPERTY  20 of 42
                                                                                                   AND REPORT
                                                                                         ASSET CASES
                                                                                                                                                                                                Exhibit 8
Case No:             13-08077-7                         DRC    Judge:        Donald R Cassling                        Trustee Name:                      Frances Gecker, Trustee
Case Name:           ALI ALFOROOKH                                                                                    Date Filed (f) or Converted (c):   08/07/2014 (c)
                                                                                                                      341(a) Meeting Date:               04/04/2013
For Period Ending:   10/30/2018                                                                                       Claims Bar Date:                   01/02/2015


                                  1                                         2                          3                           4                          5                             6

                         Asset Description                                Petition/              Est Net Value             Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                   Unscheduled          (Value Determined by             Abandoned                  Received by                Administered (FA)/
                                                                          Values              Trustee, Less Liens,            OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                  Exemptions,                                                                             Assets
                                                                                                and Other Costs)

 37. Void - Chapter 11 Asset - (STOCK) SOLE SHAREHOLDER -                             0.00                      N/A                                                       0.00                        FA
     AEA ENTERPRISES

     Sole Shareholder in AEA Enterprises, Inc.
     IHOP Restaurant
     2109 E. Empire Street
     Bloomington, IL 61704
 38. Void - Chapter 11 Asset - (STOCK) SOLE SHAREHOLDER -                             0.00                      N/A                                                       0.00                        FA
     EAST PEORIA ENTERPRISES

     Sole Shareholder in East Peoria Enterprise, Inc.
     IHOP Restaurant
     214 West Camp Street
     East Peoria, IL 61611
 39. Void - Chapter 11 Asset - (STOCK) SOLE SHAREHOLDER -                             0.00                      N/A                                                       0.00                        FA
     REEMAH ENTERPRISES

     Sole Shareholder in Reemah Enterprises, Inc.
     IHOP Restaurant
     5012 N. Big Hollow Road
     Peoria, IL 61615
 40. Void - Chapter 11 Asset - (STOCK) SOLE SHAREHOLDER -                             0.00                      N/A                                                       0.00                        FA
     ELSAYED, INC.

     Sole Shareholder in ElSayed, Inc.
     IHOP Restaurant
     10910 New Halls Ferry Road
     St. Louis, MO 63136
 41. Void - Chapter 11 Asset - (STOCK) SOLE SHAREHOLDER -                             0.00                      N/A                                                       0.00                        FA
     JANESVILLE ENTERPRISES

     Sole Shareholder in Janesville Enterprises, Inc.
     IHOP Restaurant
     3000 Deerfield Road
     Janesville, WI 53546




      UST Form 101-7-TDR (10/1/2010) (Page: 20)
                                                                                                                                                                                         Page:       6
                                       Case 13-08077      Doc 105    Filed 02/12/19 Entered 02/12/19 13:24:16                                 Desc Main
                                                                                 FORM 1
                                                                     Document
                                                            INDIVIDUAL             PageRECORD
                                                                       ESTATE PROPERTY  21 of 42
                                                                                               AND REPORT
                                                                                      ASSET CASES
                                                                                                                                                                                             Exhibit 8
Case No:             13-08077-7                     DRC     Judge:        Donald R Cassling                        Trustee Name:                      Frances Gecker, Trustee
Case Name:           ALI ALFOROOKH                                                                                 Date Filed (f) or Converted (c):   08/07/2014 (c)
                                                                                                                   341(a) Meeting Date:               04/04/2013
For Period Ending:   10/30/2018                                                                                    Claims Bar Date:                   01/02/2015


                                  1                                      2                          3                           4                          5                             6

                         Asset Description                             Petition/              Est Net Value             Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                Unscheduled          (Value Determined by             Abandoned                  Received by                Administered (FA)/
                                                                       Values              Trustee, Less Liens,            OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                               Exemptions,                                                                             Assets
                                                                                             and Other Costs)

 42. Void - Chapter 11 Asset - (STOCK) SOLE SHAREHOLDER -                          0.00                      N/A                                                       0.00                        FA
     SEHAM, INC.

     Sole Shareholder in Seham, Inc.
     IHOP Restaurant
     1110 Miller Park Way
     West Milwaukee, WI 53214
 43. Void - Chapter 11 Asset - (STOCK) SOLE SHAREHOLDER -                          0.00                      N/A                                                       0.00                        FA
     MAHMOUD, INC.

     Sole Shareholder in Mahmoud, Inc.
     IHOP Restaurant
     1020 N. Layton Avenue
     Milwaukee, WI 53221
 44. Void - Chapter 11 Asset - (STOCK) SOLE SHAREHOLDER -                          0.00                      N/A                                                       0.00                        FA
     ABDALLAH, INC.

     Sole Shareholder in Abdallah, Inc.
     IHOP Restaurant
     8101 W. Brown Deer Road
     Brown Deer, WI 53223
 45. Void - Chapter 11 Asset - (STOCK) SOLE SHAREHOLDER -                          0.00                      N/A                                                       0.00                        FA
     IBRAHIM, INC.

     Sole Shareholder in Ibrahim, Inc.
     IHOP Restaurant 1400 S. Koeller Street
     Oshkosh, WI 54902
 46. Void - Chapter 11 Asset - (STOCK) SOLE SHAREHOLDER -                          0.00                      N/A                                                       0.00                        FA
     NARMEEN, INC.

     Sole Shareholder in Narmeen, Inc.
     IHOP Restaurant
     4101 W. Wisconsin Avenue
     Grand Chute, WI 54913




      UST Form 101-7-TDR (10/1/2010) (Page: 21)
                                                                                                                                                                                                       Page:       7
                                        Case 13-08077              Doc 105      Filed 02/12/19 Entered 02/12/19 13:24:16                                    Desc Main
                                                                                            FORM 1
                                                                                Document
                                                                       INDIVIDUAL             PageRECORD
                                                                                  ESTATE PROPERTY  22 of 42
                                                                                                          AND REPORT
                                                                                                  ASSET CASES
                                                                                                                                                                                                           Exhibit 8
Case No:              13-08077-7                       DRC            Judge:        Donald R Cassling                            Trustee Name:                      Frances Gecker, Trustee
Case Name:            ALI ALFOROOKH                                                                                              Date Filed (f) or Converted (c):   08/07/2014 (c)
                                                                                                                                 341(a) Meeting Date:               04/04/2013
For Period Ending:    10/30/2018                                                                                                 Claims Bar Date:                   01/02/2015


                                   1                                                2                           3                             4                          5                             6

                         Asset Description                                       Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                 Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                           Exemptions,                                                                               Assets
                                                                                                         and Other Costs)

 47. Void - Chapter 11 Asset - (STOCK) SOLE SHAREHOLDER -                                      0.00                       N/A                                                        0.00                        FA
     YASMEEN, INC.

     Sole Shareholder in Yasmeen, Inc.
     IHOP Restaurant
     2415 S. Oneida Street
     Green Bay, WI 54304
 48. Void - Chapter 11 Asset - (STOCK) SOLE SHAREHOLDER -                                      0.00                       N/A                                                        0.00                        FA
     HOUSE OF PANCAKES

     Sole Shareholder in House of Pancakes
     Management II, Inc.
     5229 W. 108th Place, Oak Lawn IL 60453
 49. FUNDS IN DEBTOR IN POSSESSION BANK ACCOUNT -                                              0.00                 848,228.73                                               848,228.73                          FA
     TRANSFER OF BANK ACCOUNT FROM CHAPTER 11 TO 7
     (u)
 50. FUNDS that belong to A&F Enterprises (u)                                                  0.00                  25,532.39                                                       0.00                        FA

     A wire deposit was made on 9/12/14 in the amount of
     $53,481.07. $25,532.39 of this wire deposit was supposed to
     go to A&F Enterprises, Inc. bankruptcy estate (13-07930).
     Trustee transferred $25,532.39 via check no. 10017 on
     9/17/14 to the A&F Enterprises bankruptcy Estate.
INT. Void (u)                                                                                  0.00                       N/A                                                        0.00                        FA


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $383,556.76            $3,317,084.20                                            $3,690,154.49                          $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:




      UST Form 101-7-TDR (10/1/2010) (Page: 22)
                                                                                                                                            Page:    8
                                     Case 13-08077         Doc 105
6/27/18 - THE TRUSTEE HAS SUBMITTED A TFR FOR REVIEW AND FILING.
                                                                         Filed 02/12/19 Entered 02/12/19 13:24:16      Desc Main
                                                                         Document      Page 23 of 42
3/27/18 - THE TRUSTEE HAS FILED AN OMNIBUS OBJECTION TO SEVERAL CHAPTER 11 ADMINISTRATIVE TAX CLAIMS.
                                                                                                                                             Exhibit 8
5/16/16 - 2/20/18 - THE TRUSTEE'S ACCOUNTANT IS RESPONDING TO NUMEROUS NOTICES FROM THE IRS, WISCONSIN DEPT. OF REV. AND THE SOCIAL
SECURITY ADMINISTRATION IN REGARDS TO AEA ENTERPRISES, INC., SEEHAM, AEE ENTERPRISES, EAST PEORIA ENTERPRISES, INC., ELHAM, INC., ELSAYED
INC., IBRAHIM, INC., NARMEEN, INC.




Initial Projected Date of Final Report (TFR): 06/30/2016    Current Projected Date of Final Report (TFR): 06/01/2018




    UST Form 101-7-TDR (10/1/2010) (Page: 23)
                                                                                                                                                                                                   Page:           1
                                        Case 13-08077                 Doc 105   Filed 02/12/19
                                                                                          FORM 2 Entered 02/12/19 13:24:16                                Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  24 of 42 RECORD
                                                                                               DISBURSEMENTS
           Case No: 13-08077-7                                                                                           Trustee Name: Frances Gecker, Trustee                                      Exhibit 9
      Case Name: ALI ALFOROOKH                                                                                              Bank Name: Associated Bank
                                                                                                                  Account Number/CD#: XXXXXX1947
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX9669                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 10/30/2018                                                                              Separate Bond (if applicable):


       1                2                             3                                              4                                                      5                   6                     7

Transaction Date     Check or               Paid To / Received From                      Description of Transaction               Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                     Reference                                                                                                        Code                                                            ($)
   07/08/15                       Transfer from Acct # xxxxxx7611           Transfer of Funds                                      9999-000               $571,805.80                               $571,805.80

   07/08/15            5001       Department of Treasury                    FEIN XX-XXXXXXX; TAX                                   6810-000                                          $86.19         $571,719.61
                                  Internal Revenue Service                  PERIOD 3/31/14 FORM 941
                                  PO BOX 267                                IBRAHIM INC. overdue taxes
                                  STOP 812
                                  COVINGTON, KY 41019-0001
   07/24/15            5002       WISCONSIN DEPARTMENT OF                   Tax Period 12/31/13 - Acct. No.                        2820-000                                         $150.00         $571,569.61
                                  REVENUE                                   200-1020058784-02
                                  PO BOX 930208
                                  MILWAUKEE, WI 53293-0208                  Janesville Enterprises, Inc.
                                                                            Corporation Franchise Tax
   07/24/15            5003       WISCONSIN DEPARTMENT OF                   Tax Period 12/31/12 - Acct. No.                        6820-000                                         $150.00         $571,419.61
                                  REVENUE                                   200-1020058784-02
                                  PO BOX 930208
                                  MILWAUKEE, WI 53293-0208                  Janesville Enterprises, Inc.
                                                                            Corporation Franchise Tax
   07/24/15            5004       WISCONSIN DEPARTMENT OF                   Tax Period 12/31/12 - Acct. No.                        6820-000                                         $150.00         $571,269.61
                                  REVENUE                                   200-0001121201-02
                                  PO BOX 930208
                                  MILWAUKEE, WI 53293-0208                  Ibrahim, Inc.
                                                                            Corporation Franchise Tax
   07/24/15            5005       WISCONSIN DEPARTMENT OF                   Tax Period 12/31/13 - Acct. No.                        6820-000                                         $150.00         $571,119.61
                                  REVENUE                                   200-0001121201-02
                                  PO BOX 930208
                                  MILWAUKEE, WI 53293-0208                  Ibrahim, Inc.
                                                                            Corporation Franchise Tax
   08/10/15            5006       UNITED STATES TREASURY                    FEIN XX-XXXXXXX; December                              6810-000                                      $1,223.01          $569,896.60
                                  Internal Revenue Service                  31, 2013 Form 1120S
                                  Cincinnati, OH 45999-0039                 Elham, Inc.
   08/25/15                       Transfer from Acct # xxxxxx7611           Transfer of Funds - Cancelled                          9999-000                  $1,365.00                              $571,261.60
                                                                            chk. 10056 from Bank of
                                                                            NYMellon
   10/15/15            5007       WISCONSIN DEPARTMENT OF                   Tax Period 12/31/13 - EIN: 46-                         6820-000                                         $720.00         $570,541.60
                                  REVENUE                                   7529669
                                  PO BOX 8918
                                  MADISON, WI 53708-8918                    ALFOROOKH BK ESTATE
                                                                            BK13-08077



                                                                                   Page Subtotals:                                                        $573,170.80            $2,629.20
        UST Form 101-7-TDR (10/1/2010) (Page: 24)
                                                                                                                                                                                                    Page:           2
                                        Case 13-08077                 Doc 105   Filed 02/12/19
                                                                                          FORM 2 Entered 02/12/19 13:24:16                                 Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  25 of 42 RECORD
                                                                                               DISBURSEMENTS
           Case No: 13-08077-7                                                                                              Trustee Name: Frances Gecker, Trustee                                    Exhibit 9
      Case Name: ALI ALFOROOKH                                                                                                Bank Name: Associated Bank
                                                                                                                  Account Number/CD#: XXXXXX1947
                                                                                                                                             Checking
  Taxpayer ID No: XX-XXX9669                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 10/30/2018                                                                             Separate Bond (if applicable):


       1                2                             3                                              4                                                       5                   6                     7

Transaction Date     Check or               Paid To / Received From                      Description of Transaction                  Uniform Tran.      Deposits ($)      Disbursements ($)    Account/CD Balance
                     Reference                                                                                                           Code                                                          ($)
   10/29/15            5008       United States Treasury                    EIN XX-XXXXXXX December 31,                               6810-000                                    $1,172.02          $569,369.58
                                  INTERNAL REVENUE SERVICE                  2014 Form 1120S
                                  CINCINNATI, OH 45999-0039                 ABUBECKER
   10/29/15            5009       United States Treasury                    EIN XX-XXXXXXX December 31,                               6810-000                                        $12.58         $569,357.00
                                  INTERNAL REVENUE SERVICE                  2014 Form 940
                                  CINCINNATI, OH 45999-0039                 AEE
   10/29/15            5010       ILLINOIS DEPARTMENT OF REVENUE            Account ID 3041-9072                                      6820-000                                       $106.05         $569,250.95
                                  P.O. BOX 19006                            ELHAM INC.
                                  SPRINGFIELD, IL 62794-9006
   10/29/15            5011       UNITED STATES TREASURY                    EIN XX-XXXXXXX June 30, 2014                              6810-000                                    $5,950.14          $563,300.81
                                  INTERNAL REVENUE SERVICE                  Form 941
                                  OGDEN, UTAH 84201-0039                    ELSAYED INC
   10/29/15            5012       UNITED STATES TREASURY                    EIN XX-XXXXXXX December 31,                               6810-000                                    $2,340.00          $560,960.81
                                  INTERNAL REVENUE SERVICE                  2012 From 1120S
                                  CINCINNATI, OH 45999-0038                 MAHMOUD INC.
   10/29/15            5013       United States Treasury                    EIN XX-XXXXXXX December 31,                               6810-000                                    $2,340.00          $558,620.81
                                  INTERNAL REVENUE SERVICE                  2012 From 1120S
                                  CINCINNATI, OH 45999-0038                 WESTCHESTER
                                                                            ENTERPRISE INC.
   10/29/15            5014       United States Treasury                    EIN XX-XXXXXXX December 31,                               6810-000                                    $1,768.18          $556,852.63
                                  INTERNAL REVENUE SERVICE                  2013 From 1120S
                                  CINCINNATI, OH 45999-0039                 WESTCHESTER
                                                                            ENTERPRISES INC.
   11/11/15            5015       UNITED STATES TREASURY                    EIN XX-XXXXXXX; tax period                                6810-000                                       $102.79         $556,749.84
                                  INTERNAL REVENUE SERVICE                  MARCH 31, 2014 FORM 941
                                  PO BOX 267                                NARMEEN INC.
                                  STOP 812
                                  COVINGTON, KY 41019-0001
   01/27/16            5016       ALAN D. LASKO & ASSOCIATES P. C.          Second and Final Fee                                                                                 $99,192.77          $457,557.07
                                  205 W. Randolph Street                    Application - Order dated
                                  Suite 1150                                1/26/16
                                  Chicago, IL 60606
                                   ALAN D. LASKO & ASSOCIATES P. C.                                                   ($98,406.60)    3410-000

                                   ALAN D. LASKO & ASSOCIATES P. C.                                                     ($786.17)     3420-000

   02/15/16            5017       ADAMS-LEVINE                              BLANKET BOND NO.                                          2300-000                                       $300.71         $457,256.36
                                  370 LEXINGTON AVENUE, SUITE 1101          10BSBGR6291
                                  NEW YORK, NEW YORK 10017

                                                                                   Page Subtotals:                                                                $0.00         $113,285.24
        UST Form 101-7-TDR (10/1/2010) (Page: 25)
                                                                                                                                                                                                  Page:           3
                                        Case 13-08077                 Doc 105   Filed 02/12/19
                                                                                          FORM 2 Entered 02/12/19 13:24:16                               Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  26 of 42 RECORD
                                                                                               DISBURSEMENTS
           Case No: 13-08077-7                                                                                          Trustee Name: Frances Gecker, Trustee                                      Exhibit 9
      Case Name: ALI ALFOROOKH                                                                                             Bank Name: Associated Bank
                                                                                                                  Account Number/CD#: XXXXXX1947
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX9669                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 10/30/2018                                                                             Separate Bond (if applicable):


       1                2                             3                                              4                                                     5                   6                     7

Transaction Date     Check or               Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                     Reference                                                                                                       Code                                                            ($)
   06/30/16            5018       UNITED STATES TREASURY                    FEIN XX-XXXXXXX S CORP.                               6810-000                                      $2,340.00          $454,916.36
                                  INTERNAL REVENUE SERVICE                  PENALTY - ABDALLAH INC.
                                  OGDEN, UT 84201-0039                      1120S DECEMBER 31, 2013
   12/05/16            5019       UNITED STATES TREASURY                    FEIN: XX-XXXXXXX - Tax Period                         6810-000                                         $215.38         $454,700.98
                                  INTERNAL REVENUE SERVICE                  12/31/12 (Form 1120S)
                                  CINCINNATI, OH 45999-0039
   02/02/17            5020       INTERNATIONAL SURETIES LTD.               Blanket Bond 2017                                     2300-000                                         $195.55         $454,505.43
                                  Suite 420
                                  701 Poydras Street
                                  New Orleans, LA 70139
   02/16/17            5022       UNITED STATES TREASURY                    Elsayed Inc. - FEIN 20-                               4300-000                                     ($3,513.74)         $458,019.17
                                  Internal Revenue Service                  2670698 Form 940 (2014)
                                  PO Box 145500                             Reversal
                                  Cincinnati, OH 45250-5500                 Paralegal wrote check from
                                                                            wrong account - should be from
                                                                            A & F Enterprises (Elsayed
                                                                            Restaurant taxes). Voided
                                                                            check 2/16/17.
   02/16/17            5021       UNITED STATES TREASURY                    Elsayed Inc. - FEIN 20-                               6810-000                                     ($3,513.74)         $461,532.91
                                  Internal Revenue Service                  2670698 Form 940 (2014)
                                  PO Box 145500                             Reversal
                                  Cincinnati, OH 45250-5500                 Lost check in office. Stopped
                                                                            payment.
   02/16/17            5021       UNITED STATES TREASURY                    Elsayed Inc. - FEIN 20-                               4300-000                                      $3,513.74          $458,019.17
                                  Internal Revenue Service                  2670698 Form 940 (2014)
                                  PO Box 145500                             Lost check in office. Stopped
                                  Cincinnati, OH 45250-5500                 payment.
   02/16/17            5022       UNITED STATES TREASURY                    Elsayed Inc. - FEIN 20-                               4300-001                                      $3,513.74          $454,505.43
                                  Internal Revenue Service                  2670698 Form 940 (2014)
                                  PO Box 145500
                                  Cincinnati, OH 45250-5500
   09/27/17            5023       WISCONSIN DEPARTMENT OF                   Tax Period 12/31/13 - EIN: 46-                        6820-000                                         $393.34         $454,112.09
                                  REVENUE                                   7529669
                                  PO BOX 8901                               ALFOROOKH BK ESTATE
                                  MADISON, WI 53708                         BK13-08077
   02/12/18            5024       INTERNATIONAL SURETIES LTD.               Bond No. 016073584                                    2300-000                                         $226.01         $453,886.08
                                  Suite 420
                                  701 Poydras Street
                                  New Orleans, LA 70139


                                                                                   Page Subtotals:                                                              $0.00           $3,370.28
        UST Form 101-7-TDR (10/1/2010) (Page: 26)
                                                                                                                                                                                                     Page:           4
                                        Case 13-08077                 Doc 105   Filed 02/12/19
                                                                                          FORM 2 Entered 02/12/19 13:24:16                                   Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  27 of 42 RECORD
                                                                                               DISBURSEMENTS
           Case No: 13-08077-7                                                                                                Trustee Name: Frances Gecker, Trustee                                   Exhibit 9
      Case Name: ALI ALFOROOKH                                                                                                  Bank Name: Associated Bank
                                                                                                                    Account Number/CD#: XXXXXX1947
                                                                                                                                               Checking
  Taxpayer ID No: XX-XXX9669                                                                                Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 10/30/2018                                                                               Separate Bond (if applicable):


       1                2                             3                                                4                                                       5                   6                    7

Transaction Date     Check or               Paid To / Received From                        Description of Transaction                  Uniform Tran.      Deposits ($)      Disbursements ($)   Account/CD Balance
                     Reference                                                                                                             Code                                                         ($)
   10/03/18            5025       UNITED STATES TRUSTEE                     Final distribution to claim 43                              2950-000                                    $6,500.00         $447,386.08
                                  219 S. Dearborn Street                    creditor account # debtor
                                  Room 873                                  SS####-##-0099 representing
                                  Chicago, Illinois 60604                   a payment of 100.00 % per
                                                                            court order.
   10/03/18            5026       FRANCES GECKER                            Final distribution creditor                                 2100-000                                   $86,312.79         $361,073.29
                                  325 N. LaSalle Street                     account # debtor SS####-##-
                                  Suite 625                                 0099 representing a payment
                                  Chicago, IL 60654                         of 66.08 % per court order.
   10/03/18            5027       IHOP FRANCHISING, LLC                     Final distribution to claim 21                              2600-000                                  $295,403.85          $65,669.44
                                  C/O ROBERT E. RICHARDS                    creditor account # debtor
                                  DENTONS US LLP                            SS####-##-0099 representing
                                  233 S. WACKER DR., SUITE 7800             a payment of 66.08 % per court
                                  CHICAGO, IL 60606                         order.
   10/03/18            5028       FRANKGECKER LLP                           Distribution                                                                                           $49,417.14          $16,252.30
                                  325 N. LaSalle Street
                                  Suite 625
                                  Chicago, IL 60654
                                  FRANKGECKER LLP                           Final distribution creditor                 ($48,919.64)    3110-000
                                                                            account # debtor SS####-##-
                                                                            0099 representing a payment
                                                                            of 66.08 % per court order.
                                  FRANKGECKER LLP                           Final distribution creditor                   ($497.50)     3120-000
                                                                            account # debtor SS####-##-
                                                                            0099 representing a payment
                                                                            of 66.08 % per court order.
   10/03/18            5029       ALAN D. LASKO & ASSOCIATES P. C.          Distribution                                                                                           $15,062.80            $1,189.50
                                  205 W. Randolph Street
                                  Suite 1150
                                  Chicago, IL 60606
                                   ALAN D. LASKO & ASSOCIATES P. C.         Final distribution creditor                 ($14,870.08)    3410-000
                                                                            account # debtor SS####-##-
                                                                            0099 representing a payment
                                                                            of 66.08 % per court order.
                                   ALAN D. LASKO & ASSOCIATES P. C.         Final distribution creditor                   ($192.72)     3420-000
                                                                            account # debtor SS####-##-
                                                                            0099 representing a payment
                                                                            of 66.08 % per court order.



                                                                                    Page Subtotals:                                                                 $0.00         $452,696.58
        UST Form 101-7-TDR (10/1/2010) (Page: 27)
                                                                                                                                                                                                 Page:           5
                                        Case 13-08077                 Doc 105   Filed 02/12/19
                                                                                          FORM 2 Entered 02/12/19 13:24:16                              Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  28 of 42 RECORD
                                                                                               DISBURSEMENTS
           Case No: 13-08077-7                                                                                            Trustee Name: Frances Gecker, Trustee                                   Exhibit 9
      Case Name: ALI ALFOROOKH                                                                                              Bank Name: Associated Bank
                                                                                                                   Account Number/CD#: XXXXXX1947
                                                                                                                                          Checking
  Taxpayer ID No: XX-XXX9669                                                                             Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 10/30/2018                                                                            Separate Bond (if applicable):


       1                2                             3                                              4                                                    5                   6                     7

Transaction Date     Check or               Paid To / Received From                     Description of Transaction               Uniform Tran.       Deposits ($)      Disbursements ($)    Account/CD Balance
                     Reference                                                                                                       Code                                                           ($)
   10/03/18            5030       TAX FIELD                                 Final distribution to claim 45                         3991-000                                    $1,189.50                 $0.00
                                  Jamal Ali                                 creditor account # debtor
                                  3108 S. Oak Park Ave.                     SS####-##-0099 representing
                                  Berwyn, IL 60402                          a payment of 66.08 % per court
                                                                            order.


                                                                                                            COLUMN TOTALS                               $573,170.80          $573,170.80
                                                                                                                   Less: Bank Transfers/CD's            $573,170.80                 $0.00
                                                                                                             Subtotal                                          $0.00         $573,170.80
                                                                                                                   Less: Payments to Debtors                   $0.00                $0.00
                                                                                                             Net                                               $0.00         $573,170.80




                                                                                   Page Subtotals:                                                             $0.00           $1,189.50
        UST Form 101-7-TDR (10/1/2010) (Page: 28)
                                                                                                                                                                                              Page:           6
                                        Case 13-08077                 Doc 105   Filed 02/12/19
                                                                                          FORM 2 Entered 02/12/19 13:24:16                               Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  29 of 42 RECORD
                                                                                               DISBURSEMENTS
           Case No: 13-08077-7                                                                                          Trustee Name: Frances Gecker, Trustee                                  Exhibit 9
      Case Name: ALI ALFOROOKH                                                                                             Bank Name: The Bank of New York Mellon
                                                                                                                  Account Number/CD#: XXXXXX7611
                                                                                                                                           GENERAL CHECKING
  Taxpayer ID No: XX-XXX9669                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 10/30/2018                                                                             Separate Bond (if applicable):


       1                2                             3                                              4                                                   5                 6                     7

Transaction Date     Check or               Paid To / Received From                      Description of Transaction              Uniform Tran.     Deposits ($)     Disbursements ($)    Account/CD Balance
                     Reference                                                                                                       Code                                                        ($)
   08/19/14             49        CHAPTER 11 ESTATE TRANSFER                Transfer Deposit from Chapter                         1290-000            $848,228.73                              $848,228.73
                                  BY CHECK                                  11
   08/25/14           10000       AMERICAN FAMILY INSURANCE        Policy # 12XM-6893-01-26-                                      2420-000                                     $245.50         $847,983.23
                                  3137 N. LEWIS AVENUEWAUKEGAN, IL CLBP-IL Policy # 12XM-6893-
                                   60087ATTN: LAURA                01-26-CLBP-IL
                                                                   4525 SW HIGHWAY, OAK
                                                                   LAWN

   08/25/14           10001       AMERICAN FAMILY INSURANCE        Policy # 12XM-6259-01-24-                                      2420-000                                     $112.21         $847,871.02
                                  3137 N. LEWIS AVENUEWAUKEGAN, IL CLBP-IL Policy # 12XM-6259-
                                   60087ATTN: LAURA                01-24-CLBP-IL
                                                                   11174 S. COLUMBUS DRIVE,
                                                                   WORTH, IL

   08/27/14           10002       SECRETARY OF STATE                        Expedited Copy of Vehicle Title                       2420-001                                     $125.00         $847,746.02
                                  DEPARTMENT OF MOTOR                       2003 Hummer H-2 VIN:
                                  VEHICLESCHICAGO, ILLINOIS                 5GRGN23U12H122560
   09/08/14                       Bank of New York Mellon                   BANK SERVICE FEE                                      2600-000                                     $488.02         $847,258.00

   09/09/14           10003       GRIECO                                    JANESVILLE ENTERPRISES                                6410-000                                 $21,198.05          $826,059.95
                                  2860 S. RIVER ROADSUITE 350DES            PURSUANT TO ORDER
                                  PLAINES, ILLINOIS 60018                   DATED 8/5/14
   09/09/14           10004       MUCH SHELIST                              JANESVILLE ENTERPRISES,                               6210-000                                  $5,881.48          $820,178.47
                                  191 N. WACKER DRIVESUITE                  INC. PURSUANT TO ORDER
                                  1800CHICAGO, ILLINOIS 60606               DATED 8/5/14
   09/09/14           10005       O'ROURKE                                  JANESVILLE ENTERPRISES,                               6210-000                                 $10,200.85          $809,977.62
                                  55 W. WACKER DRIVESUITE                   INC. PURSUANT TO ORDER
                                  1400CHICAGO, ILLINOIS 60601               DATED 8/5/14
   09/09/14           10006       NEAL WOLFE                                JANESVILLE ENTERPRISES,                               6210-000                                 $22,719.62          $787,258.00
                                  155 N. WACKER DRIVESUITE                  INC. PURSUANT TO ORDER
                                  1910CHICAGO, ILLINOIS 60606               DATED 8/5/14
   09/09/14           10007       GRIECO                                    ALI - ORDER DATED 8/5/14                              6410-000                                 $84,879.18          $702,378.82
                                  2860 S. RIVER ROADSUITE 350DES
                                  PLAINES, ILLINOIS 60018
   09/09/14           10008       MUCH SHELIST                              ALI - ORDER DATED 8/5/14                              6210-000                                 $23,550.06          $678,828.76
                                  191 N. WACKER DRIVESUITE
                                  1800CHICAGO, ILLINOIS 60606



                                                                                   Page Subtotals:                                                    $848,228.73         $169,399.97
        UST Form 101-7-TDR (10/1/2010) (Page: 29)
                                                                                                                                                                                              Page:           7
                                        Case 13-08077                 Doc 105   Filed 02/12/19
                                                                                          FORM 2 Entered 02/12/19 13:24:16                              Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  30 of 42 RECORD
                                                                                               DISBURSEMENTS
           Case No: 13-08077-7                                                                                           Trustee Name: Frances Gecker, Trustee                                 Exhibit 9
      Case Name: ALI ALFOROOKH                                                                                              Bank Name: The Bank of New York Mellon
                                                                                                                 Account Number/CD#: XXXXXX7611
                                                                                                                                          GENERAL CHECKING
  Taxpayer ID No: XX-XXX9669                                                                             Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 10/30/2018                                                                            Separate Bond (if applicable):


       1                2                             3                                              4                                                  5                   6                    7

Transaction Date     Check or               Paid To / Received From                     Description of Transaction                Uniform Tran.   Deposits ($)       Disbursements ($)   Account/CD Balance
                     Reference                                                                                                        Code                                                       ($)
   09/09/14           10009       O'ROURKE                                  ALI - ORDER DATED 8/5/14                               6210-000                                 $40,845.24         $637,983.52
                                  55 W. WACKER DRIVESUITE
                                  1400CHICAGO, ILLINOIS 60601
   09/09/14           10010       NEAL WOLFE                                ALI - ORDER DATED 8/5/14                               6210-000                                 $90,971.72         $547,011.80
                                  155 N. WACKER DRIVESUITE
                                  1910CHICAGO, ILLINOIS 60606
   09/09/14           10011       GRIECO                                    IBRAHIM, INC. - ORDER                                  6410-000                                 $37,096.59         $509,915.21
                                  2860 S. RIVER ROADSUITE 350DES            DATED 8/5/14
                                  PLAINES, ILLINOIS 60018
   09/09/14           10012       MUCH SHELIST                              IBRAHIM, INC. - ORDER                                  6210-000                                 $10,292.59         $499,622.62
                                  191 N. WACKER DRIVESUITE                  DATED 8/5/14
                                  1800CHICAGO, ILLINOIS 60606
   09/09/14           10013       O'ROURKE                                  IBRAHIM, INC. - ORDER                                  6210-000                                 $17,851.48         $481,771.14
                                  55 W. WACKER DRIVESUITE                   DATED 8/5/14
                                  1400CHICAGO, ILLINOIS 60601
   09/09/14           10014       NEAL WOLFE                                IBRAHIM, INC. - ORDER                                  6210-000                                 $39,759.34         $442,011.80
                                  155 N. WACKER DRIVESUITE                  DATED 8/5/14
                                  1910CHICAGO, ILLINOIS 60606
   09/12/14                       SIYAVOUSH SOLEIT                          Wire in from 15 bank accounts                                               $53,481.07                             $495,492.87

                                                                            Gross Receipts                           $53,481.07

                        6                                                   BANK ACCOUNTS -                           $5,335.40    1229-000
                                                                            BRIDGEVIEW BANK XXX-
                                                                            0001
                        7                                                   BANK ACCOUNTS -                           $6,639.71    1229-000
                                                                            BRIDGEVIEW BANK XXX-
                                                                            2601
                        8                                                   BANK ACCOUNTS -                            $921.07     1229-000
                                                                            BRIDGEVIEW BANK XXX-
                                                                            8401
                        9                                                   BANK ACCOUNTS -                           $1,187.94    1229-000
                                                                            BRIDGEVIEW BANK XXX-
                                                                            1801
                        10                                                  BANK ACCOUNTS -                           $4,675.74    1229-000
                                                                            BRIDGEVIEW BANK XXX-
                                                                            7601


                                                                                   Page Subtotals:                                                      $53,481.07         $236,816.96
        UST Form 101-7-TDR (10/1/2010) (Page: 30)
                                                                                                                                                                                                 Page:           8
                                        Case 13-08077                 Doc 105   Filed 02/12/19
                                                                                          FORM 2 Entered 02/12/19 13:24:16                               Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  31 of 42 RECORD
                                                                                               DISBURSEMENTS
           Case No: 13-08077-7                                                                                             Trustee Name: Frances Gecker, Trustee                                  Exhibit 9
      Case Name: ALI ALFOROOKH                                                                                                Bank Name: The Bank of New York Mellon
                                                                                                                  Account Number/CD#: XXXXXX7611
                                                                                                                                            GENERAL CHECKING
  Taxpayer ID No: XX-XXX9669                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 10/30/2018                                                                             Separate Bond (if applicable):


       1                2                             3                                              4                                                   5                    6                     7

Transaction Date     Check or               Paid To / Received From                      Description of Transaction                 Uniform Tran.   Deposits ($)       Disbursements ($)    Account/CD Balance
                     Reference                                                                                                          Code                                                        ($)
                        11                                                  BANK ACCOUNTS -                             $9,188.82    1229-000
                                                                            BRIDGEVIEW BANK XXX-
                                                                            9201
                        50                                                  FUNDS that belong to A&F                   $25,532.39    1280-000
                                                                            Enterprises
   09/17/14           10015       AMERICAN FAMILY INSURANCE        Policy # 12XM-6259-01-24-                                         2420-000                                     $180.83         $495,312.04
                                  3137 N. LEWIS AVENUEWAUKEGAN, IL CLBP-IL Account No. 019-104-
                                   60087ATTN: LAURA                552-36
                                                                   11174 S. COLUMBUS DRIVE,
                                                                   WORTH, IL

   09/17/14         10017 (50)    FRANCES GECKER, CHAPTER 7                 Funds incorrectly deposited                              1280-000         ($25,532.39)                                $469,779.65
                                  TRUSTEE
                                  Estate of A&F Enterprises, Inc.
   09/17/14           10016       AMERICAN FAMILY INSURANCE        Policy # 12XM-6893-01-26-                                         2420-000                                     $243.50         $469,536.15
                                  3137 N. LEWIS AVENUEWAUKEGAN, IL CLBP-IL Account No. 019-181-
                                   60087ATTN: LAURA                182-71
                                                                   4525 SW HIGHWAY, OAK
                                                                   LAWN

   09/24/14           10020       Reverses Check # 10020                    Ch. 11 Fees/Order 9/24/14                                                                      ($117,457.97)          $586,994.12
                                                                            entered wrong amount
                                                                            Ch. 11 Fees/Order 9/24/14                 $115,580.00    6700-000

                                                                            Ch. 11 Fees/Order 9/24/14                   $1,877.97    6710-000

   09/24/14           10018       FRANKGECKER LLP                           Chapter 11 Fee Award/Order                                                                       $181,430.92          $405,563.20
                                  325 N. LaSalle Street                     9/24/14
                                  Suite 625
                                  Chicago, IL 60654
                                  FRANKGECKER LLP                                                                 ($179,753.50)      6110-000

                                  FRANKGECKER LLP                                                                     ($1,677.42)    6120-000

   09/24/14           10021       HIGH RIDGE PARTNERS                       Ch. 11 Fees/Order 9/24/14                                                                        $117,457.97          $288,105.23
                                  140 S. DEARBORN STREET
                                  SUITE 420
                                  CHICAGO, IL 60603



                                                                                   Page Subtotals:                                                    ($25,532.39)           $181,855.25
        UST Form 101-7-TDR (10/1/2010) (Page: 31)
                                                                                                                                                                                                   Page:           9
                                        Case 13-08077                 Doc 105   Filed 02/12/19
                                                                                          FORM 2 Entered 02/12/19 13:24:16                               Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  32 of 42 RECORD
                                                                                               DISBURSEMENTS
           Case No: 13-08077-7                                                                                              Trustee Name: Frances Gecker, Trustee                                   Exhibit 9
      Case Name: ALI ALFOROOKH                                                                                                Bank Name: The Bank of New York Mellon
                                                                                                                  Account Number/CD#: XXXXXX7611
                                                                                                                                             GENERAL CHECKING
  Taxpayer ID No: XX-XXX9669                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 10/30/2018                                                                             Separate Bond (if applicable):


       1                2                             3                                              4                                                    5                   6                       7

Transaction Date     Check or               Paid To / Received From                      Description of Transaction                  Uniform Tran.   Deposits ($)      Disbursements ($)      Account/CD Balance
                     Reference                                                                                                           Code                                                         ($)
                                  HIGH RIDGE PARTNERS                                                             ($115,580.50)       6700-000

                                  HIGH RIDGE PARTNERS                                                                  ($1,877.47)    6710-000

   09/24/14           10019       FRANCES GECKER, CHAPTER 11                Ch. 11 Trustee/Order 9/24/14                              6101-002                               $111,402.00            $176,703.23
                                  TRUSTEE
                                  Frank/Gecker LLP325 N. LaSalle St.,
                                  Suite 625Chicago, IL 60654
   09/24/14           10020       HIGH RIDGE PARTNERS                       Ch. 11 Fees/Order 9/24/14                                                                        $117,457.97             $59,245.26
                                  140 S. Dearborn, Suite 420Chicago, IL
                                  60603
                                  140 S. Dearborn, Suite 420Chicago, IL     Ch. 11 Fees/Order 9/24/14             ($115,580.00)       6700-001
                                  60603
                                  140 S. Dearborn, Suite 420Chicago, IL     Ch. 11 Fees/Order 9/24/14                  ($1,877.97)    6710-001
                                  60603
   10/06/14           10002       Reverses Check # 10002                    Expedited Copy of Vehicle Title                           2420-000                                    ($125.00)          $59,370.26

                                                                            Check returned - Sec. of State
                                                                            changed amount of check to
                                                                            95.00. Bank returned check.
                                                                            Will reissue another check
                                                                            once we receive invoice for
                                                                            correct amount.
   10/07/14                       Bank of New York Mellon                   BANK SERVICE FEE                                          2600-000                                     $768.82           $58,601.44

   10/14/14           10022       ALAN D. LASKO & ASSOCIATES, P.C.          First Interim Fee App Order                                                                       $41,817.33             $16,784.11
                                  29 SOUTH LASALLE STREET                   dated 10/14/14
                                  SUITE 1240
                                  CHICAGO, ILLINOIS 60603
                                  P. C. ALAN D. LASKO & ASSOCIATES                                                    ($41,780.45)    3410-000

                                  P. C. ALAN D. LASKO & ASSOCIATES                                                        ($36.88)    3420-000




                                                                                   Page Subtotals:                                                             $0.00         $271,321.12
        UST Form 101-7-TDR (10/1/2010) (Page: 32)
                                                                                                                                                                                               Page:       10
                                        Case 13-08077                 Doc 105   Filed 02/12/19
                                                                                          FORM 2 Entered 02/12/19 13:24:16                              Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  33 of 42 RECORD
                                                                                               DISBURSEMENTS
           Case No: 13-08077-7                                                                                         Trustee Name: Frances Gecker, Trustee                                    Exhibit 9
      Case Name: ALI ALFOROOKH                                                                                            Bank Name: The Bank of New York Mellon
                                                                                                                 Account Number/CD#: XXXXXX7611
                                                                                                                                          GENERAL CHECKING
  Taxpayer ID No: XX-XXX9669                                                                             Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 10/30/2018                                                                            Separate Bond (if applicable):


       1                2                              3                                             4                                                  5                   6                     7

Transaction Date     Check or               Paid To / Received From                     Description of Transaction              Uniform Tran.     Deposits ($)       Disbursements ($)    Account/CD Balance
                     Reference                                                                                                      Code                                                          ($)
   10/22/14           10023       AMERICAN FAMILY INSURANCE                 Policy # 12XM-6893-01-26-                            2410-000                                   ($2,435.00)          $19,219.11
                                                                            CLBP-IL Account No. 019-181-
                                                                            182-71
                                                                            4525 SW HIGHWAY, OAK
                                                                            LAWN
                                                                             Reversal
                                                                            Incorrect amount
   10/22/14           10023       AMERICAN FAMILY INSURANCE                 Policy # 12XM-6893-01-26-                            2410-001                                    $2,435.00           $16,784.11
                                                                            CLBP-IL Account No. 019-181-
                                                                            182-71
                                                                            4525 SW HIGHWAY, OAK
                                                                            LAWN

   10/22/14           10024       AMERICAN FAMILY INSURANCE        Policy # 12XM-6259-01-24-                                     2420-000                                       $180.83          $16,603.28
                                  3137 N. LEWIS AVENUEWAUKEGAN, IL CLBP-IL Policy # 12XM-6259-
                                   60087ATTN: LAURA                01-24-CLBP-IL
                                                                   11174 S. COLUMBUS DRIVE,
                                                                   WORTH, IL

   10/22/14           10025       AMERICAN FAMILY INSURANCE        Policy # 12XM-6893-01-26-                                     2420-000                                       $245.50          $16,357.78
                                  3137 N. LEWIS AVENUEWAUKEGAN, IL CLBP-IL Policy # 12XM-6893-
                                   60087ATTN: LAURA                01-26-CLBP-IL
                                                                   4525 SW HIGHWAY, OAK
                                                                   LAWN

   10/27/14             29        NICOR GAS                                 Refund from Nicor Gas                                1229-000                $3,166.00                               $19,523.78
                                  P.O. BOX 4569
                                  ATLANTA, GA 30302
   10/28/14             23        Luxury Autohaus Inc.                      2003 Hummer H2                                       1129-000                $8,800.00                               $28,323.78
                                  1501 Joliet St., Suite 320
                                  Dyer, IN 46311-2065
   10/29/14           10026       Secretary of State of Illinois            Duplicate Title Fee                                  2420-000                                        $95.00          $28,228.78
                                  Room 235 - Howlett Building               Account No. 1503951
                                  Springfield, IL 62756
   11/07/14                       The Bank of New York Mellon               Bank Service Fee under 11                            2600-000                                        $59.06          $28,169.72
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)




                                                                                   Page Subtotals:                                                      $11,966.00              $580.39
        UST Form 101-7-TDR (10/1/2010) (Page: 33)
                                                                                                                                                                                                 Page:       11
                                        Case 13-08077                 Doc 105   Filed 02/12/19
                                                                                          FORM 2 Entered 02/12/19 13:24:16                               Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  34 of 42 RECORD
                                                                                               DISBURSEMENTS
           Case No: 13-08077-7                                                                                              Trustee Name: Frances Gecker, Trustee                                 Exhibit 9
      Case Name: ALI ALFOROOKH                                                                                                Bank Name: The Bank of New York Mellon
                                                                                                                  Account Number/CD#: XXXXXX7611
                                                                                                                                             GENERAL CHECKING
  Taxpayer ID No: XX-XXX9669                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 10/30/2018                                                                             Separate Bond (if applicable):


       1                2                             3                                              4                                                    5                   6                     7

Transaction Date     Check or               Paid To / Received From                      Description of Transaction                  Uniform Tran.   Deposits ($)      Disbursements ($)    Account/CD Balance
                     Reference                                                                                                           Code                                                       ($)
   11/21/14                       CHICAGO TITLE & TRUST COMPANY             Sale of Real Estate                                                         $965,862.11                               $994,031.83
                                  10 S. LASALLE STREET
                                  CHICAGO, IL 60603
                                                                            Gross Receipts                       $2,300,000.00

                                  County Transfer Tax                                                                  ($6,900.00)    2820-000

                                  Tax Pro-rations                                                                     ($24,395.93)    2820-000

                                  Closing Costs                                                                        ($3,399.00)    2500-000

                                  Survey Cost                                                                          ($2,600.00)    2420-000

                                  Rock County Treasurer                                                               ($31,084.39)    2820-000
                                  2013 Del Taxes
                                  MID AMERICA BANK                          Mortgage                            ($1,265,758.57)       4110-000
                                  ATTY PAUL W SCHWARZENBART
                                  LEE KILKELLY PAULSON & YOUNGER
                                  SC
                                  POB 2189
                                  MADISON, WI 53701-2189
                        26                                                  JANESVILLE BUILDING LLC              $2,300,000.00        1210-000

   11/25/14           10027       AMERICAN FAMILY INSURANCE        Policy # 12XM-6893-01-26-                                          2420-000                                    $245.50         $993,786.33
                                  3137 N. LEWIS AVENUEWAUKEGAN, IL CLBP-IL Policy # 12XM-6893-
                                   60087ATTN: LAURA                01-26-CLBP-IL
                                                                   4525 SW HIGHWAY, OAK
                                                                   LAWN

   11/25/14           10028       AMERICAN FAMILY INSURANCE        Policy # 12XM-6259-01-24-                                          2420-000                                    $180.83         $993,605.50
                                  3137 N. LEWIS AVENUEWAUKEGAN, IL CLBP-IL Policy # 12XM-6259-
                                   60087ATTN: LAURA                01-24-CLBP-IL
                                                                   11174 S. COLUMBUS DRIVE,
                                                                   WORTH, IL

   11/25/14           10029       GRIECO                                    ORDER DATED 8/5/14                                        6410-000                               $114,823.00          $878,782.50
                                  2860 S. RIVER ROAD                        Balance of Final Compensation
                                  SUITE 350
                                  DES PLAINES, ILLINOIS 60018

                                                                                   Page Subtotals:                                                      $965,862.11          $115,249.33
        UST Form 101-7-TDR (10/1/2010) (Page: 34)
                                                                                                                                                                                                Page:       12
                                        Case 13-08077                 Doc 105   Filed 02/12/19
                                                                                          FORM 2 Entered 02/12/19 13:24:16                                Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  35 of 42 RECORD
                                                                                               DISBURSEMENTS
           Case No: 13-08077-7                                                                                           Trustee Name: Frances Gecker, Trustee                                   Exhibit 9
      Case Name: ALI ALFOROOKH                                                                                              Bank Name: The Bank of New York Mellon
                                                                                                                   Account Number/CD#: XXXXXX7611
                                                                                                                                            GENERAL CHECKING
  Taxpayer ID No: XX-XXX9669                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 10/30/2018                                                                              Separate Bond (if applicable):


       1                2                             3                                               4                                                   5                  6                     7

Transaction Date     Check or               Paid To / Received From                       Description of Transaction              Uniform Tran.     Deposits ($)      Disbursements ($)    Account/CD Balance
                     Reference                                                                                                        Code                                                         ($)
   11/25/14           10030       MUCH SHELIST                              ORDER DATED 8/5/14                                     6210-000                                  $31,859.00          $846,923.50
                                  191 N. WACKER DRIVE                       Balance of Final Compensation
                                  SUITE 1800
                                  CHICAGO, ILLINOIS 60606
   11/25/14           10031       O'ROURKE                                  ORDER DATED 8/5/14                                     6210-000                                  $55,254.00          $791,669.50
                                  55 W. WACKER DRIVE                        Balance of Final Compensation
                                  SUITE 1400
                                  CHICAGO, ILLINOIS 60601
   11/25/14           10032       NEAL WOLFE                                ORDER DATED 8/5/14                                     6210-000                                 $123,064.00          $668,605.50
                                  155 N. WACKER DRIVE                       Balance of Final Compensation
                                  SUITE 1910
                                  CHICAGO, ILLINOIS 60606
   12/02/14           10033       ST. LOUIS MO 5324 INC.                    Order dated 6/17/14                                    4220-000                                  $25,000.00          $643,605.50
                                  c/o Michael A. Marx, Esq.                 Settlement re: reconciliation of
                                  Mallery & Zimmerman S.C.                  management expenses
                                  731 N. Jackson Street, Suite 900
                                  Milwaukee, WI 53202-4697
   12/05/14                       The Bank of New York Mellon               Bank Service Fee under 11                              2600-000                                      $314.92         $643,290.58
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   12/17/14           10034       AMERICAN FAMILY INSURANCE        Policy # 12XM-6893-01-26-                                       2420-000                                      $245.50         $643,045.08
                                  3137 N. LEWIS AVENUEWAUKEGAN, IL CLBP-IL Policy # 12XM-6893-
                                   60087ATTN: LAURA                01-26-CLBP-IL
                                                                   4525 SW HIGHWAY, OAK
                                                                   LAWN

   12/17/14           10035       AMERICAN FAMILY INSURANCE        Policy # 12XM-6259-01-24-                                       2420-000                                      $180.83         $642,864.25
                                  3137 N. LEWIS AVENUEWAUKEGAN, IL CLBP-IL Policy # 12XM-6259-
                                   60087ATTN: LAURA                01-24-CLBP-IL
                                                                   11174 S. COLUMBUS DRIVE,
                                                                   WORTH, IL

   01/08/15                       The Bank of New York Mellon               Bank Service Fee under 11                              2600-000                                      $991.11         $641,873.14
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)




                                                                                    Page Subtotals:                                                           $0.00         $236,909.36
        UST Form 101-7-TDR (10/1/2010) (Page: 35)
                                                                                                                                                                                              Page:       13
                                        Case 13-08077                 Doc 105   Filed 02/12/19
                                                                                          FORM 2 Entered 02/12/19 13:24:16                              Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  36 of 42 RECORD
                                                                                               DISBURSEMENTS
           Case No: 13-08077-7                                                                                         Trustee Name: Frances Gecker, Trustee                                   Exhibit 9
      Case Name: ALI ALFOROOKH                                                                                            Bank Name: The Bank of New York Mellon
                                                                                                                 Account Number/CD#: XXXXXX7611
                                                                                                                                          GENERAL CHECKING
  Taxpayer ID No: XX-XXX9669                                                                             Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 10/30/2018                                                                            Separate Bond (if applicable):


       1                2                             3                                              4                                                  5                  6                     7

Transaction Date     Check or               Paid To / Received From                     Description of Transaction              Uniform Tran.     Deposits ($)      Disbursements ($)    Account/CD Balance
                     Reference                                                                                                      Code                                                         ($)
   01/20/15           10036       AMERICAN FAMILY INSURANCE        Policy # 12XM-6259-01-24-                                     2420-000                                      $180.83         $641,692.31
                                  3137 N. LEWIS AVENUEWAUKEGAN, IL CLBP-IL Policy # 12XM-6259-
                                   60087ATTN: LAURA                01-24-CLBP-IL
                                                                   11174 S. COLUMBUS DRIVE,
                                                                   WORTH, IL

   01/20/15           10037       AMERICAN FAMILY INSURANCE        Policy # 12XM-6893-01-26-                                     2420-000                                      $252.50         $641,439.81
                                  3137 N. LEWIS AVENUEWAUKEGAN, IL CLBP-IL Policy # 12XM-6893-
                                   60087ATTN: LAURA                01-26-CLBP-IL
                                                                   4525 SW HIGHWAY, OAK
                                                                   LAWN

   01/30/15           10038       UNITED STATES TREASURY                    FEIN XX-XXXXXXX FORM 940                             6810-000                                      $963.47         $640,476.34
                                  INTERNAL REVENUE SERVICE                  (2014)
                                  PO BOX 804521                             JANESVILLE ENTERPRISES,
                                  CINCINNATI, OH 45280-4521                 INC.
   01/30/15           10039       UNITED STATES TREASURY                    FEIN XX-XXXXXXX FORM 940                             6810-000                                      $308.79         $640,167.55
                                  INTERNAL REVENUE SERVICE                  (2014)
                                  PO BOX 804521                             NARMEEN INC.
                                  CINCINNATI, OH 45280-4521
   01/30/15           10040       UNITED STATES TREASURY                    FEIN XX-XXXXXXX FORM 940                             6810-000                                      $404.17         $639,763.38
                                  INTERNAL REVENUE SERVICE                  (2014)
                                  PO BOX 804521                             SEEHAM, INC.
                                  CINCINNATI, OH 45280-4521
   01/30/15           10041       UNITED STATES TREASURY                    FEIN XX-XXXXXXX FORM 940                             6810-000                                      $266.66         $639,496.72
                                  INTERNAL REVENUE SERVICE                  (2014)
                                  PO BOX 804521                             SHAHEEN I INC.
                                  CINCINNATI, OH 45280-4521
   01/30/15           10042       UNITED STATES TREASURY                    FEIN XX-XXXXXXX FORM 940                             6810-000                                      $329.92         $639,166.80
                                  INTERNAL REVENUE SERVICE                  (2014)
                                  PO BOX 804521                             YASMEEN INC.
                                  CINCINNATI, OH 45280-4521
   02/06/15                       The Bank of New York Mellon               Bank Service Fee under 11                            2600-000                                      $954.31         $638,212.49
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   02/10/15           10043       ARTHUR B. LEVINE COMPANY                  Bond No. 10BSBGR6291                                 2300-000                                      $364.50         $637,847.99
                                  Attn: Maria Sponza
                                  60 East 42nd Street, Room 965
                                  New York, NY 10165


                                                                                   Page Subtotals:                                                          $0.00           $4,025.15
        UST Form 101-7-TDR (10/1/2010) (Page: 36)
                                                                                                                                                                                                  Page:       14
                                        Case 13-08077                 Doc 105   Filed 02/12/19
                                                                                          FORM 2 Entered 02/12/19 13:24:16                                Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  37 of 42 RECORD
                                                                                               DISBURSEMENTS
           Case No: 13-08077-7                                                                                               Trustee Name: Frances Gecker, Trustee                                 Exhibit 9
      Case Name: ALI ALFOROOKH                                                                                                 Bank Name: The Bank of New York Mellon
                                                                                                                   Account Number/CD#: XXXXXX7611
                                                                                                                                              GENERAL CHECKING
  Taxpayer ID No: XX-XXX9669                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 10/30/2018                                                                              Separate Bond (if applicable):


       1                2                             3                                               4                                                    5                   6                     7

Transaction Date     Check or               Paid To / Received From                       Description of Transaction                  Uniform Tran.   Deposits ($)      Disbursements ($)    Account/CD Balance
                     Reference                                                                                                            Code                                                       ($)
   02/11/15           10044       FRANKGECKER LLP                           Order dated 2/10/15                                                                                $60,425.66          $577,422.33
                                  325 N. LaSalle Street                     First Interim Fee Application -
                                  Suite 625                                 Chapter 7
                                  Chicago, Illinois 60654
                                  FRANKGECKER LLP                                                                      ($59,898.00)    3120-000

                                  FRANKGECKER LLP                                                                        ($527.66)     3120-000

   02/27/15           10045       AMERICAN FAMILY INSURANCE                 Policy # 12XM-6893-01-26-                                  2420-000                                    $252.50         $577,169.83
                                  ATTN: LAURA                               CLBP-IL Policy # 12XM-6893-
                                  3137 N. LEWIS AVENUEWAUKEGAN, IL          01-26-CLBP-IL
                                   60087                                    4525 SW HIGHWAY, OAK
                                                                            LAWN

   02/27/15           10046       AMERICAN FAMILY INSURANCE        Policy # 12XM-6259-01-24-                                           2420-000                                    $180.83         $576,989.00
                                  3137 N. LEWIS AVENUEWAUKEGAN, IL CLBP-IL Policy # 12XM-6259-
                                   60087ATTN: LAURA                01-24-CLBP-IL
                                                                   11174 S. COLUMBUS DRIVE,
                                                                   WORTH, IL

   03/06/15                       The Bank of New York Mellon               Bank Service Fee under 11                                  2600-000                                    $808.47         $576,180.53
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   03/12/15                       CHICAGO TITLE & TRUST COMPANY             Sale of 11174 COLUMBUS                                                        $15,000.00                               $591,180.53
                                  10 S LASALLE STREET                       DR., WORTH
                                  CHICAGO, IL 60603
                                                                            Gross Receipts                             $300,000.00

                                  U. S. BANK NATIONAL ASSOC         Mortgage                                       ($243,427.96)       4110-000
                                  U.S. BANK NATIONAL ASSOC
                                  SUCR TO FDIC, RCVR PARK NAT''L BK
                                  30 N LASALLE ST, STE 2800
                                  CHICAGO, IL 60602
                                  M.G.R. Title Services                     Title Services                               ($235.00)     2500-000

                                  CHICAGO REAL ESTATE RESOURCES PROPERTY MANAGEMENT                                     ($8,474.59)    3991-000
                                                                FEE




                                                                                    Page Subtotals:                                                       $15,000.00           $61,667.46
        UST Form 101-7-TDR (10/1/2010) (Page: 37)
                                                                                                                                                                                                  Page:       15
                                        Case 13-08077                 Doc 105   Filed 02/12/19
                                                                                          FORM 2 Entered 02/12/19 13:24:16                                Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  38 of 42 RECORD
                                                                                               DISBURSEMENTS
           Case No: 13-08077-7                                                                                               Trustee Name: Frances Gecker, Trustee                                 Exhibit 9
      Case Name: ALI ALFOROOKH                                                                                                 Bank Name: The Bank of New York Mellon
                                                                                                                   Account Number/CD#: XXXXXX7611
                                                                                                                                              GENERAL CHECKING
  Taxpayer ID No: XX-XXX9669                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 10/30/2018                                                                              Separate Bond (if applicable):


       1                2                               3                                             4                                                    5                   6                     7

Transaction Date     Check or               Paid To / Received From                       Description of Transaction                  Uniform Tran.   Deposits ($)      Disbursements ($)    Account/CD Balance
                     Reference                                                                                                            Code                                                       ($)
                                  Cook County Collector                     Tax Payment                                 ($6,485.70)    2820-000

                                  City of Worth, Dept. of Water             WATER BILL                                     ($95.76)    2500-000

                                  Chicago Title & Trust Co.                 Closing Costs                               ($3,142.00)    2500-000

                                  CHICAGO REAL ESTATE RESOURCES BROKER'S COMMISSION                                    ($15,000.00)    3510-000

                                  Real Estate Tax Prorations                Tax Payment                                 ($7,788.99)    2820-000

                                  Water Certification                       Water Certification                          ($350.00)     2500-000

                        2                                                   Real Estate - 11174 S.                     $300,000.00     1110-000
                                                                            Columbus Drive, Worth
   03/23/15           10047       WISCONSIN DEPARTMENT OF                   ABDALLAH, INC. - FEIN 46-                                  6820-000                                    $150.00         $591,030.53
                                  REVENUE                                   0491310 - 2012 5S
                                  P.O. BOX 8908
                                  MADISON, WI 53708-8908
   03/23/15           10048       WISCONSIN DEPARTMENT OF                   ABDALLAH, INC. - FEIN 46-                                  6820-000                                    $150.00         $590,880.53
                                  REVENUE                                   0491310 - 2013 5S
                                  P.O. BOX 8908
                                  MADISON, WI 53708-8908
   03/24/15           10049       WISCONSIN DEPARTMENT OF                   YASMEEN - FEIN XX-XXXXXXX                                  6820-000                                    $150.00         $590,730.53
                                  REVENUE                                   - 2012 5S
                                  P.O. BOX 8908
                                  MADISON, WI 53708-8908
   03/24/15           10050       WISCONSIN DEPARTMENT OF                   YASMEEN - FEIN XX-XXXXXXX                                  6820-000                                    $150.00         $590,580.53
                                  REVENUE                                   - 2013 5S
                                  P.O. BOX 8908
                                  MADISON, WI 53708-8908
   03/24/15           10051       WISCONSIN DEPARTMENT OF                   SEHAM, INC. - FEIN 27-                                     6820-000                                    $150.00         $590,430.53
                                  REVENUE                                   0000881 - 2012 5S
                                  P.O. BOX 8908
                                  MADISON, WI 53708-8908
   03/24/15           10052       WISCONSIN DEPARTMENT OF                   SEHAM, INC. - FEIN 27-                                     6820-000                                    $150.00         $590,280.53
                                  REVENUE                                   0000881 - 2013 5S
                                  P.O. BOX 8908
                                  MADISON, WI 53708-8908

                                                                                   Page Subtotals:                                                              $0.00              $900.00
        UST Form 101-7-TDR (10/1/2010) (Page: 38)
                                                                                                                                                                                                Page:       16
                                        Case 13-08077                 Doc 105   Filed 02/12/19
                                                                                          FORM 2 Entered 02/12/19 13:24:16                              Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  39 of 42 RECORD
                                                                                               DISBURSEMENTS
           Case No: 13-08077-7                                                                                             Trustee Name: Frances Gecker, Trustee                                 Exhibit 9
      Case Name: ALI ALFOROOKH                                                                                               Bank Name: The Bank of New York Mellon
                                                                                                                 Account Number/CD#: XXXXXX7611
                                                                                                                                            GENERAL CHECKING
  Taxpayer ID No: XX-XXX9669                                                                             Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 10/30/2018                                                                            Separate Bond (if applicable):


       1                2                             3                                             4                                                    5                   6                     7

Transaction Date     Check or               Paid To / Received From                     Description of Transaction                  Uniform Tran.   Deposits ($)      Disbursements ($)    Account/CD Balance
                     Reference                                                                                                          Code                                                       ($)
   03/26/15           10053       WISCONSIN DEPARTMENT OF                   NARMEEN, INC. - FEIN 11-                                 6820-000                                    $150.00         $590,130.53
                                  REVENUE                                   3657886 - 2012 5S
                                  P.O. BOX 8908
                                  MADISON, WI 53708-8908
   03/26/15           10054       WISCONSIN DEPARTMENT OF                   NARMEEN, INC. - FEIN 11-                                 6820-000                                    $150.00         $589,980.53
                                  REVENUE                                   3657886 - 2013 5S
                                  P.O. BOX 8908
                                  MADISON, WI 53708-8908
   04/06/15                       CHICAGO TITLE & TRUST CO.                 SALE OF REAL ESTATE                                                         $86,664.91                               $676,645.44
                                  10 S. LASALLE ST.
                                  CHICAGO, IL 60603
                                                                            Gross Receipts                           $176,000.00

                                  CHICAGO REAL ESTATE RESOURCES BROKER'S COMMISSION                                   ($8,800.00)    3510-000

                                  CHICAGO REAL ESTATE RESOURCES Property Manager Fee                                  ($3,600.00)    3991-000

                                  2015 R.E. TAXES                           REAL ESTATE TAXES 2015                    ($6,685.04)    2820-000

                                  2014 R.E. TAXES                           REAL ESTATE TAXES 2014                   ($12,066.13)    2820-000

                                  MISC. CLOSING COSTS                       CLOSING COSTS                             ($3,352.00)    2500-000

                                  TITLE SERVICES                            TITLE SERVICES                             ($450.00)     2500-000

                                  SURVEY FEE                                SURVEY FEE                                ($1,800.00)    2500-000

                                  THE REBIC CORPORATION                     MORTGAGE                                 ($10,035.73)    4110-000
                                  13070 CYPRESS LANE
                                  PALOS HEIGHTS, IL 60463
                                  COOK COUNTY TREASURER                     2013-2014 TAXES                          ($42,546.19)    2820-000

                        1                                                   Real Estate - 4525                       $176,000.00     1110-000
                                                                            SOUTHWEST HGWY




                                                                                  Page Subtotals:                                                       $86,664.91               $300.00
        UST Form 101-7-TDR (10/1/2010) (Page: 39)
                                                                                                                                                                                                  Page:       17
                                        Case 13-08077                 Doc 105   Filed 02/12/19
                                                                                          FORM 2 Entered 02/12/19 13:24:16                                 Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  40 of 42 RECORD
                                                                                               DISBURSEMENTS
           Case No: 13-08077-7                                                                                             Trustee Name: Frances Gecker, Trustee                                   Exhibit 9
      Case Name: ALI ALFOROOKH                                                                                               Bank Name: The Bank of New York Mellon
                                                                                                                    Account Number/CD#: XXXXXX7611
                                                                                                                                             GENERAL CHECKING
  Taxpayer ID No: XX-XXX9669                                                                                Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 10/30/2018                                                                               Separate Bond (if applicable):


       1                2                             3                                                4                                                   5                   6                     7

Transaction Date     Check or               Paid To / Received From                        Description of Transaction               Uniform Tran.    Deposits ($)       Disbursements ($)    Account/CD Balance
                     Reference                                                                                                          Code                                                         ($)
   04/07/15                       The Bank of New York Mellon               Bank Service Fee under 11                                2600-000                                      $870.40         $675,775.04
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   04/14/15           10055       AMERICAN FAMILY INSURANCE                 Policy # 12XM-6893-01-26-                                2420-000                                      $517.50         $675,257.54
                                  ATTN: LAURA                               CLBP-IL Policy # 12XM-6893-
                                  3137 N. LEWIS AVENUEWAUKEGAN, IL          01-26-CLBP-IL
                                   60087                                    4525 SW HIGHWAY, OAK
                                                                            LAWN

   05/05/15           10056       DEPARTMENT OF THE TREASURY                FEIN XX-XXXXXXX FORM                                     2810-001                                   $1,365.00          $673,892.54
                                  INTERNAL REVENUE SERVICE                  1120S 12/31/2013
                                  CINCINNATI, OH 45999-0039
   05/13/15           10057       WISCONSIN DEPARTMENT OF                   MAHMOUD, INC. - FEIN 26-                                 6820-000                                      $150.00         $673,742.54
                                  REVENUE                                   1362263 - 2013 5S
                                  P.O. BOX 8908
                                  MADISON, WI 53708-8908
   05/13/15           10058       WISCONSIN DEPARTMENT OF                   MAHMOUD, INC. - FEIN 26-                                 6820-000                                      $150.00         $673,592.54
                                  REVENUE                                   1362263 - 2012 5S
                                  P.O. BOX 8908
                                  MADISON, WI 53708-8908
   05/18/15             27        Leaders Bank                              Bank Account                                             1229-000              $24,968.37                              $698,560.91
                                  2001 York Road
                                  Suite 150
                                  Oak Brook, IL 60523
   05/18/15             28        Leaders Bank                              Bank Account                                             1229-000               $1,042.71                              $699,603.62
                                  2001 York Road
                                  Suite 150
                                  Oak Brook, IL 60523
   06/29/15           10059       Department of Treasury                    Tax Period 12/31/14 - FEIN 80-                           6810-000                                      $258.40         $699,345.22
                                  Internal Revenue Service                  0068459 (940)
                                  Cincinnati, OH 45999-0039
                                                                            Ibrahim Inc.
   06/30/15           10060       ALAN D. LASKO & ASSOCIATES P. C.          SECOND INTERIM FEE                                                                                $127,539.42          $571,805.80
                                  205 W. Randolph Street                    APPLICATION
                                  Suite 1150                                Order dated 6/30/15
                                  Chicago, IL 60606
                                   ALAN D. LASKO & ASSOCIATES P. C.         Second Interim Fee App - Fees           ($126,226.90)    3410-000



                                                                                   Page Subtotals:                                                         $26,011.08         $130,850.72
        UST Form 101-7-TDR (10/1/2010) (Page: 40)
                                                                                                                                                                                               Page:       18
                                        Case 13-08077                 Doc 105   Filed 02/12/19
                                                                                          FORM 2 Entered 02/12/19 13:24:16                              Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  41 of 42 RECORD
                                                                                               DISBURSEMENTS
           Case No: 13-08077-7                                                                                            Trustee Name: Frances Gecker, Trustee                                 Exhibit 9
      Case Name: ALI ALFOROOKH                                                                                              Bank Name: The Bank of New York Mellon
                                                                                                                  Account Number/CD#: XXXXXX7611
                                                                                                                                           GENERAL CHECKING
  Taxpayer ID No: XX-XXX9669                                                                             Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 10/30/2018                                                                            Separate Bond (if applicable):


       1                2                             3                                              4                                                  5                   6                     7

Transaction Date     Check or               Paid To / Received From                     Description of Transaction                 Uniform Tran.   Deposits ($)      Disbursements ($)    Account/CD Balance
                     Reference                                                                                                         Code                                                       ($)
                                   ALAN D. LASKO & ASSOCIATES P. C.         Second Interim Fee App -                 ($1,312.52)    3420-000
                                                                            Costs
   07/08/15                       Transfer to Acct # xxxxxx1947             Transfer of Funds                                       9999-000                               $571,805.80                 $0.00

   08/25/15           10056       DEPARTMENT OF THE TREASURY                FEIN XX-XXXXXXX FORM                                    2810-000                                ($1,365.00)            $1,365.00
                                  INTERNAL REVENUE SERVICE                  1120S 12/31/2013 Reversal
                                  CINCINNATI, OH 45999-0039
   08/25/15                       Transfer to Acct # xxxxxx1947             Transfer of Funds                                       9999-000                                 $1,365.00                 $0.00



                                                                                                            COLUMN TOTALS                           $1,981,681.51        $1,981,681.51
                                                                                                                  Less: Bank Transfers/CD's                  $0.00         $573,170.80
                                                                                                            Subtotal                                $1,981,681.51        $1,408,510.71
                                                                                                                  Less: Payments to Debtors                  $0.00                $0.00
                                                                                                            Net                                     $1,981,681.51        $1,408,510.71




                                                                                   Page Subtotals:                                                           $0.00         $571,805.80
        UST Form 101-7-TDR (10/1/2010) (Page: 41)
                                                                                                                                                               Page:     19
                                Case 13-08077    Doc 105            Filed 02/12/19 Entered 02/12/19 13:24:16            Desc Main
                                                                    Document      Page 42 of 42
                                                                                                                                                                Exhibit 9
                                                                                          TOTAL OF ALL ACCOUNTS
                                                                                                                                           NET             ACCOUNT
                                                                                                        NET DEPOSITS        DISBURSEMENTS                   BALANCE
                                            XXXXXX1947 - Checking                                                  $0.00           $573,170.80                  $0.00
                                            XXXXXX7611 - GENERAL CHECKING                                 $1,981,681.51          $1,408,510.71                  $0.00

                                                                                                          $1,981,681.51          $1,981,681.51                  $0.00

                                                                                                       (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                               transfers)            to debtors)
                                            Total Allocation Receipts:                 $1,708,472.98
                                            Total Net Deposits:                        $1,981,681.51
                                            Total Gross Receipts:                      $3,690,154.49




                                                                     Page Subtotals:                                          $0.00                $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 42)
